Exhibit 10.1

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

by and between

RKI EXPLORATION & PRODUCTION, LLC

- and -

CRESTWOOD NIOBRARA LLC

- and -

CRESTWOOD MIDSTREAM PARTNERS LP

(solely for purposes of its obligations under Section 2.04)

June 21, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1   

1.01

    

Definitions

     1   

ARTICLE 2 PURCHASE AND SALE

     9   

2.01

    

Purchase and Sale

     9   

2.02

    

Purchase Price at Closing

     9   

2.03

    

Post-Closing Adjustments

     9   

ARTICLE 3 PURCHASE AND SALE AND CLOSING

     10   

3.01

    

Time and Place of Closing

     10   

3.02

    

Closing Deliveries

     11   

3.03

    

Valuation Schedule

     12   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES REGARDING SELLER

     13   

4.01

    

Organization

     13   

4.02

    

Authority

     13   

4.03

    

No Conflicts; Consents and Approvals

     13   

4.04

    

Title to Company Interests

     13   

4.05

    

Legal Proceedings

     14   

4.06

    

Brokers

     14   

4.07

    

No Tax Partnership

     14   

ARTICLE 5 REPRESENTATIONS AND WARRANTIES REGARDING COMPANY

     14   

5.01

    

Organization and Qualification

     14   

5.02

    

Consents and Approvals; No Violation

     14   

5.03

    

Ownership

     15   

5.04

    

Material Contracts

     15   

5.05

    

Real Property

     15   

5.06

    

Title and Condition

     16   

5.07

    

Permits

     17   

5.08

    

Compliance with Laws

     17   

5.09

    

Legal Proceedings

     17   

5.10

    

Environmental Matters

     17   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.11

    

Taxes

     17   

5.12

    

Employees and Employee Benefits

     18   

5.13

    

Brokers

     18   

5.14

    

Financial Statements

     18   

5.15

    

Absence of Undisclosed Liabilities

     18   

5.16

    

Absence of Changes

     19   

5.17

    

Insurance

     19   

5.18

    

Future Delivery of Hydrocarbons

     19   

5.19

    

Regulation

     19   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER

     19   

6.01

    

Organization and Qualification

     19   

6.02

    

Approval and Enforceability

     19   

6.03

    

No Violation or Consent

     20   

6.04

    

Brokers

     20   

6.05

    

Legal Proceedings

     20   

ARTICLE 7 ADDITIONAL AGREEMENTS OF THE PARTIES

     20   

7.01

    

HSR Act

     20   

7.02

    

Access

     21   

7.03

    

Required Consents

     22   

7.04

    

Operation of Business

     22   

7.05

    

Cooperation and Preservation of Books and Records

     22   

7.06

    

Casualty Loss

     22   

7.07

    

Rights of First Offer

     23   

7.08

    

Taxes

     23   

ARTICLE 8 CONDITIONS TO CLOSING AND TERMINATION

     23   

8.01

    

Conditions to Obligation of Buyer

     23   

8.02

    

Conditions to Obligation of Seller

     24   

8.03

    

Termination

     24   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

8.04

    

Specific Performance for Pre-Closing Breach

     25   

8.05

    

Effect of Termination

     25   

ARTICLE 9 SURVIVAL

     25   

9.01

    

Survival

     25   

ARTICLE 10 INDEMNIFICATION

     26   

10.01

    

Indemnification

     26   

10.02

    

Exclusive Remedy Post-Closing

     29   

10.03

    

Limitation of Liability

     29   

ARTICLE 11 MISCELLANEOUS

     29   

11.01

    

Governing Law; Waiver of Jury Trial

     29   

11.02

    

Entire Agreement

     30   

11.03

    

Waiver

     30   

11.04

    

Captions

     30   

11.05

    

Assignment

     30   

11.06

    

Notices

     30   

11.07

    

Expenses

     31   

11.08

    

Severability

     31   

11.09

    

Amendment

     31   

11.10

    

Further Assurances

     31   

11.11

    

Third-Party Beneficiaries

     31   

11.12

    

Counterparts; Exhibits

     31   

11.13

    

Publicity

     32   

11.14

    

Construction

     32   

11.15

    

Schedules

     32   

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibits Exhibit A    Jackalope System Maps Exhibit B    Company Agreement
Exhibit C    Form of Company Interests Assignment Agreement

 

Schedules    Schedule 5.04(a)    Material Contracts Schedule 5.05(d)    Real
Property Owned Schedule 5.05(e)    Real Property Leases Schedule 5.05(f)   
Easements Schedule 5.07    Permits Schedule 5.14    Financial Statements
Schedule 5.15    Absence of Undisclosed Liabilities Schedule 5.17    Insurance
Schedule 8.01(e)    Required Consents

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is made and entered into on this
21st day of June, 2013 by and between RKI Exploration & Production, LLC, a
Delaware limited liability company (“Seller”), and Crestwood Niobrara LLC, a
Delaware limited liability company (“Buyer”), and Crestwood Midstream Partners
LP, a Delaware limited partnership (“Parent”), solely for purposes of its
obligations under Section 2.04. Seller and Buyer are sometimes herein referred
to individually as a “Party” and collectively as the “Parties.”

RECITALS

Seller owns fifty percent (50%) of the outstanding equity interests (the
“Company Interests”) of Jackalope Gas Gathering Services, L.L.C., an Oklahoma
limited liability company (the “Company”). The Company owns a gathering system
and gas liquids pipeline located in Converse County, Wyoming, maps of which are
included in Exhibit A attached hereto, and certain gathering and processing
rights as set forth in the Area of Mutual Interest as defined in the GGPA
(collectively, the “Jackalope System”). Buyer desires to purchase from Seller,
and Seller desires to sell to Buyer, all of Seller’s interest in the Company
Interests on the terms and conditions set forth in this Agreement.

AGREEMENTS

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.01 Definitions. Each capitalized term used herein shall have the meaning given
such term as set forth below.

“Access” means Access MLP Operating, L.L.C.

“Actual Capex” shall have the meaning given such term in Section 2.03(a).

“Actual Capex Amount” shall have the meaning given such term in Section 2.03(a).

“Actual Proceeds” shall have the meaning given such term in Section 2.03(a).

“Affiliate” shall mean, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” shall mean (a) with respect to any
Person having voting shares or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power

 

1



--------------------------------------------------------------------------------

to vote, directly or indirectly, shares or the equivalent representing more than
fifty percent (50%) of the power to vote in the election of directors, managers
or Persons performing similar functions, and (b) ownership of more than fifty
percent (50%) of the equity or equivalent interest in any Person.

“Agreement” shall have the meaning given such term in the introductory paragraph
hereof.

“Assets” shall mean all of Company’s right, title and interest in and to the
property and assets of the Jackalope System.

“Balance Sheet Date” shall have the meaning given such term in Section 5.14.

“Business Day” shall mean any day except a Saturday, Sunday or any other day on
which commercial banks in Houston, Texas are required or authorized by any Legal
Requirement to be closed.

“Buyer” shall have the meaning given such term in the introductory paragraph
hereof.

“Buyer Indemnified Parties” shall have the meaning given such term in
Section 10.01(a).

“Buyer UPE” shall have the meaning given such term in Section 7.01.

“C&O Agreement” shall mean that certain Construction and Operating Agreement
between the Company and Access dated as of the date hereof.

“Cap” shall have the meaning given such term in Section 10.01(a).

“Casualty Loss” shall have the meaning given such term in Section 7.06.

“Charter Documents” shall mean, with respect to any Person, the article or
certificate of incorporation, formation or organization and by-laws, limited
partnership agreement, partnership agreement or limited liability company
agreement, or such other organizational documents of such Person.

“Claim Notice” shall have the meaning given such term in Section 10.01(c).

“Claims” shall mean any and all claims, actions, suits, demands or other
Proceedings, whether in the nature of judicial or prejudicial Proceedings,
arbitration or mediation Proceedings, made or brought against a Person for
recovery of Damages.

“Closing” shall have the meaning given such term in Section 3.01.

“Closing Date” shall have the meaning given such term in Section 3.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning given such term in the recitals hereof.

 

2



--------------------------------------------------------------------------------

“Company Agreement” shall mean that certain First Amended and Restated Limited
Liability Company Agreement between Seller and Access dated as of June 20, 2013
and attached hereto as Exhibit B.

“Company Interests” shall have the meaning given such term in the recitals
hereof.

“Company Interests Assignment Agreement” shall have the meaning given such term
in Section 3.02(a).

“Confidentiality Agreement” shall mean that certain Confidentiality and
Non-Disclosure Agreement by and between Parent and Seller, dated July 18, 2012.

“Creditors’ Rights” shall have the meaning given such term in Section 4.02.

“Damages” shall mean any and all damages, judgments, losses, costs, penalties,
fines, court costs, expenses (including reasonable attorneys’ fees) and
Liabilities of any kind or character.

“Deductible” shall have the meaning given such term in Section 10.01(a).

“Easements” shall mean easements, rights-of-way, surface use agreements, surface
lease agreements, line rights and real property licenses.

“Effective Time” shall mean 7:00 a.m. Central Time on July 1, 2012.

“Employee Benefit Plan” means any (i) employee pension benefit plan (as
described in Section 3(2) of ERISA), (ii) employee welfare benefit plan (as
described in Section 3(1) of ERISA), or (iii) incentive, deferred compensation,
severance, stock option, bonus, vacation or other employee benefit plan,
arrangement, agreement, and practice that relates to employee benefits, or any
employment agreement, bonus program and any other arrangement subject to the
requirements of Section 409A of the Code, whether or not subject to ERISA.

“Encumbrances” shall mean any lien, mortgage, deed of trust, security interest,
pledge, hypothecation, option, charge, security interest, preferential purchase
right, right of first refusal or other encumbrance.

“Environmental Legal Requirements” shall mean any and all Legal Requirements
which relate in any manner or impose liability with respect to health, the
environment, natural resources, pollution, a community’s right to know, worker
protection, or the emission, discharge, release, treatment, storage, disposal,
management, remediation, or other form of response to, Hazardous Materials,
specifically including, without limitation, but by way of example, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Clean Air Act, as amended, the Federal Water Pollution Control Act, as amended,
The Oil Pollution Act of 1990, as amended, the Safe Drinking Water Act, as
amended, the Hazardous Materials Transportation Act, as amended, the Toxic
Substances Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, and other environmental conservation or protection Legal
Requirements.

 

3



--------------------------------------------------------------------------------

“Environmental Permits” shall mean all permits, licenses, certificates,
registrations, exemptions, identification numbers, applications, consents,
approvals, variances, notice of intent, and other authorizations necessary to
comply with Environmental Legal Requirements.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that is considered a single employer with
Seller or its Affiliate under ERISA Section 4001(b) or part of the same
“controlled group” as Seller or its Affiliate for purposes of Sections 414(b) or
(c) of the Code.

“Estimated Capex Amount” shall have the meaning given such term in
Section 2.02(a).

“Fee Property” shall mean all real property owned by Company.

“Financial Statements” shall have the meaning given such term in Section 5.14.

“Fundamental Reps” shall have the meaning given such term in Section 9.01.

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

“Gap” means any part of the Jackalope System not located on or under (i) the Fee
Property or (ii) real property the subject of an Easement.

“GGPA” shall mean that certain Gas Gathering and Processing Agreement between
the Company and Seller dated as of the date hereof.

“Governmental Entity” shall mean any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America, tribal,
state, county, municipality or local governmental body or political subdivision.

“Hazardous Materials” shall mean (a) any substances, materials, or wastes that
are or become classified or regulated under any Environmental Legal Requirement;
and/or (b) those substances, materials, or wastes included within statutory
and/or regulatory definitions or listings of “hazardous substance,” “special
waste” “hazardous waste,” “extremely hazardous substance,” “solid waste,”
“regulated substance,” “hazardous materials,” “toxic substances,” “pollutant” or
“contaminant” under any Environmental Legal Requirement.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“HSR Approval Deadline” shall mean 5:00 p.m., Central Time, on the 75th day
following the date of this Agreement.

 

4



--------------------------------------------------------------------------------

“Improvements” shall mean all structures, fixtures and facilities located on the
Fee Property and Easements, and all appurtenances attached to the Fee Property
and Easements, including, without limitation, all buildings, gathering lines,
pipelines, valves, fittings, storage tanks and pumping facilities.

“Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of goods and services (other
than trade payables incurred in the ordinary course of business), (d) under
capital leases or (e) in the nature of guarantees of the obligations described
in clauses (a) through (d) above of any other Person.

“Indemnified Party” shall have the meaning given such term in Section 10.01(c).

“Indemnifying Party” shall have the meaning given such term in Section 10.01(c).

“Jackalope System” shall have the meaning given such term in the recitals
hereof.

“Knowledge”, wherever used in the phrase “to the knowledge of” Seller or to
Seller’s “knowledge” or wherever it is said that Seller has or does not have
“knowledge,” shall mean the actual knowledge of Jeffrey A. Bonney and Jacob S.
Fowler, with no obligation of investigation or inquiry.

“Legal Requirement(s)” shall mean any applicable laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, memorandums of agreement, writs,
decrees or guidance documents of any Governmental Entity having competent
jurisdiction, in each case as in effect on and as interpreted on the date of
this Agreement or on and as of the Closing Date, as applicable.

“Liability” shall mean any liability (including, without limitation, STRICT
LIABILITY arising under Environmental Legal Requirements or otherwise),
obligation, Indebtedness, expense, claim, loss, damage, or guaranty or
endorsement of or by any Person, absolute or contingent, accrued or unaccrued,
due or to become due, liquidated or unliquidated, regardless of whether such
liability would be required to be disclosed on a balance sheet prepared in
accordance with GAAP.

“Marketing Agreement” shall mean that certain Marketing Agreement between the
Company and Buyer dated as of the date hereof.

“Material Adverse Effect” means any material adverse effect on the condition
(financial or otherwise), operations, properties, assets or Liabilities of
Company taken as a whole (whether or not covered by insurance).

“Material Contracts” shall mean any of the following types of contracts in
effect on the date of this Agreement binding upon, affecting or relating to
Company or the Assets:

(i) any contract, agreement or arrangement, that requires aggregate expenditures
or payments of more than $50,000;

 

5



--------------------------------------------------------------------------------

(ii) any contract, agreement or arrangement that can reasonably be expected to
result in aggregate revenues of more than $50,000 during the current or any
subsequent fiscal year or $100,000 in the aggregate over the primary term of
such contract;

(iii) any contract, agreement or arrangement that may not be cancelled on ninety
(90) days or fewer notice without liability or penalty or resulting in a breach
thereunder;

(iv) any contract, agreement or arrangement containing provisions that restrict
the right to engage in any type of business or compete in any geographic area
and which provisions would be binding on Buyer or Company following the Closing;

(v) any partnership or joint venture agreement covering the Assets;

(vi) any security agreement, mortgage or other agreement creating an Encumbrance
(other than Permitted Encumbrances);

(vii) any pipeline interconnect agreement, gas purchase agreement, gas gathering
and compression services agreement, operator (including joint operator)
agreements, compressor lease agreement, amine treating agreement, gas gathering
and processing agreement, condensate sales agreement or NGL sales agreement;

(viii) any contract that is an indenture, mortgage, loan, credit or
sale-leaseback, guaranty of any obligation, security agreement, assignment,
pledge, bonds, letters of credit or similar financial contract or Indebtedness;

(ix) any contract that constitutes a lease under which Seller is the lessor or
the lessee of real, immovable, personal or movable property which lease
(A) cannot be terminated by Seller without penalty upon sixty (60) days or less
notice and (B) involves an annual base rental of more than $50,000;

(x) any contract among or between Seller, on the one hand, and any Affiliate of
the Seller, on the other hand;

(xi) any contract where the primary purpose thereof was to indemnify a third
party;

(xii) any executory contract that constitutes a pending purchase and sale
agreement or other contract providing for the purchase, sale or earning of any
material asset;

(xiii) any contract that constitutes a swap, sale or other exchange of
commodities or other hedging agreement;

(xiv) any contract the termination of which would result in a Material Adverse
Effect; or

(xv) any contract that is otherwise material to the business or the ownership
and operation of Company.

 

6



--------------------------------------------------------------------------------

“NGL” shall mean natural gas liquids.

“Notice Period” shall have the meaning given such term in Section 10.01(c).

“Objection Report” shall have the meaning given such term in Section 2.03(a).

“Outside Date” shall mean 5:00 p.m., Central Time, on the 90th day following the
date of this Agreement.

“Party(ies)” shall have the meaning given such term in the introductory
paragraph hereof.

“Permits” shall mean all permits, Environmental Permits, licenses, certificates,
authorizations, registrations, orders, waivers, variances and approvals granted
by any Governmental Entity affecting or pertaining to the Assets, or for which
Seller has filed or applied, for the ownership and/or operation of the Real
Property and/or the Tangible Personal Property, to the extent the same are
assignable.

“Permitted Encumbrances” shall mean the following matters:

(i) Any lien for Taxes that are not yet due and payable or, if delinquent, that
are being contested in good faith;

(ii) Materialmen’s, mechanic’s, repairmen’s, employees’, contractors’, tax and
other similar liens or charges arising in the ordinary course of business for
obligations that are not delinquent or that will be paid and discharged in the
ordinary course of business or, if delinquent, that are being contested in good
faith;

(iii) Preferential rights to purchase and required third-party consents to or
approvals of or waivers respecting assignments and similar agreements with
respect to which waivers or consents, approvals or waivers are obtained from the
appropriate parties prior to Closing;

(iv) All rights reserved to or vested in any Governmental Entity to control or
regulate any of the real property interests constituting a part of the Assets;

(v) All easements, restrictions, reservations, contracts, rights-of-way,
agreements, terms, conditions and covenants now of record to the extent (but no
further) that each such matter described or referred to in this clause is valid
and subsisting as of the date hereof and affects the Real Property;

(vi) Any matters that are waived without reservation in writing by Buyer or
otherwise released or satisfied by Seller on or prior to the Closing Date; and

(vii) Consents and approvals that are customarily obtained after sale and
conveyance.

 

7



--------------------------------------------------------------------------------

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other legal entity or
organization, including any Governmental Entity.

“Proceeding” means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), prosecution, contest, hearing, inquiry, inquest, audit,
examination, investigation, challenge, controversy or dispute commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or any arbitrator.

“Purchase Price” shall have the meaning given such term in Section 2.02(a).

“Real Property” shall mean the Fee Property, Easements and Improvements,
collectively.

“Real Property Lease” and “Real Property Leases” shall have the meaning given
such term in Section 5.05(e).

“Required Consents” shall mean those waivers, approvals, consents, filings and
notices which are required to be made by or given to Seller to transfer the
Company Interests as contemplated herein, as further set forth on Schedule
8.01(e).

“Seller” shall have the meaning given such term in the introductory paragraph
hereof.

“Seller Indemnified Parties” shall have the meaning given such term in
Section 10.01(b).

“Settlement Statement” shall have the meaning given such term in
Section 2.03(a).

“Side Letter” shall mean that certain Letter Agreement between Parent, Seller
and Buyer dated as of the date hereof.

“Tangible Personal Property” shall mean, to the extent the same do not
constitute Improvements, all fittings, tools, spare parts, racks, rectifiers,
cathodic protection devices, storage tanks, machinery, equipment, pumps,
engines, pipes, valves, connections, gates, pig launchers and receivers, lines,
wires, computer hardware, motor vehicles, trailers and other tangible personal
property located on the Real Property.

“Tax Return” shall mean any return, report, election, document, estimated tax
filing, declaration, claim for refund, information return or other similar
filing provided to any Governmental Entity with respect to any Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Taxes” shall mean all applicable federal, state and local income, margins,
capital gains, capital stock, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, withholding, service, occupation, payroll, real property,
windfall profits, employment, social security,

 

8



--------------------------------------------------------------------------------

unemployment, disability, environmental, alternative minimum, add-on,
value-added, excise, severance, stamp, property, or other taxes imposed by a
Governmental Entity having jurisdiction, together with any estimated taxes,
deficiency assessments, additions to tax, interest and penalties, whether
disputed or otherwise, with respect thereto.

“Transfer Taxes” shall mean any sales, use, transfer, excise, stock, stamp,
document, filing, recording, authorization and/or similar taxes, fees and
charges levied by a Governmental Entity.

“Valuation Objection Report” shall have the meaning set forth in
Section 3.03(a).

“Valuation Schedule” shall have the meaning set forth in Section 3.03(a).

ARTICLE 2

PURCHASE AND SALE

2.01 Purchase and Sale. On the Closing Date, Seller shall sell, assign, transfer
and convey to Buyer (or its designated subsidiary), and Buyer (or its designated
subsidiary) shall purchase the Company Interests, on the terms and subject to
the conditions set forth in this Agreement.

2.02 Purchase Price at Closing.

(a) The purchase price for the Company Interests shall be the sum (such sum, the
“Purchase Price”) of (i) Seventy Five Million and 00/100 Dollars
($75,000,000.00), plus (ii) the amount (the “Estimated Capex Amount”) estimated
in good faith by the Parties equal to (A) the amount of capital expenditures
(but excluding any interest or similar payments with respect thereto) made by
Seller with respect to the Jackalope System for the period beginning on the
Effective Time and ending on the Closing Date, less (B) an amount equal to 50%
of the revenue of Company, net of 50% of the operating expenses of Company, in
each case for the period beginning on the Effective Time and ending on the
Closing Date. The Purchase Price shall be adjusted after Closing in accordance
with Section 2.03.

(b) Payment of the Purchase Price shall be made at Closing by wire transfer of
immediately available funds to the bank account designated in writing by Seller
to Buyer two (2) Business Days prior to Closing.

2.03 Post-Closing Adjustments.

(a) As soon as commercially practicable, but not later than one hundred fifty
(150) days after the Closing Date, Buyer shall prepare and deliver to Seller a
statement (the “Settlement Statement”) setting forth (i) the actual amount of
capital expenditures made by Seller with respect to the Jackalope System for the
period beginning on the Effective Time and ending on the Closing Date (the
“Actual Capex”), (ii) an amount equal to 50% of the actual amount of revenue of
Company, net of 50% of the operating expenses of Company, in each case for the
period beginning on the Effective Time and ending on the Closing Date (the
“Actual Proceeds”),

 

9



--------------------------------------------------------------------------------

and (iii) the amount by which the Actual Capex exceeds the Actual Proceeds (the
“Actual Capex Amount”). As may be requested by either Party, Buyer or Seller, as
applicable, shall promptly furnish to the requesting Party all information that
it or its Affiliates may have that is useful to Buyer or Seller, as applicable,
in the calculation or verification of the Settlement Statement. Should Seller
dispute any amount shown as payable by Seller or payable by Buyer under the
Settlement Statement, Seller shall deliver to Buyer a written report (the
“Objection Report”) containing any changes that Seller proposes to be made to
the Settlement Statement no later than thirty (30) days after Seller’s receipt
of the Settlement Statement. If Seller provides a notice of agreement or does
not deliver an Objection Report to Buyer within such 30-day period, then Seller
shall be deemed to have accepted the calculations and amounts set forth in the
Settlement Statement delivered by Buyer, which shall then be final, binding and
conclusive for all purposes hereunder.

(b) In the event Seller does deliver an Objection Report to Buyer within such
30-day period, Buyer and Seller shall undertake to agree upon a final resolution
of the amounts owing under the Settlement Statement not later than two hundred
ten (210) days after the Closing Date should Seller dispute any amount
thereunder. If Seller timely proposes changes to the Settlement Statement and
thereafter Seller and Buyer are unable to agree upon the final resolution
Settlement Statement within two hundred ten (210) days after the Closing Date, a
mutually acceptable, nationally recognized, accounting firm not performing
services for either Buyer or Seller shall be designated to act as an arbitrator
(failing such mutual agreement, the American Arbitration Association shall
nominate an accountant or accounting firm in accordance with its established
procedures), and such arbitrator shall decide all points of disagreement with
respect to the Settlement Statement. Such decision shall be binding upon both
Parties. The costs and expenses of the arbitrator shall be shared equally by
Seller and Buyer pursuant to the arbitrator’s standard engagement letter. Upon
the acceptance or deemed acceptance of the Settlement Statement by the Parties
or the resolution of all disputes thereof, then within five (5) Business Days
thereafter, Seller shall pay, in immediately available funds to an account
designated by Buyer, the amount by which the Estimated Capex Amount exceeds the
Actual Capex Amount, or Buyer shall pay, in immediately available funds to an
account designated by Seller, the amount by which the Actual Capex Amount
exceeds the Estimated Capex Amount.

2.04 Parent Liability. Parent hereby irrevocably and unconditionally agrees to
be jointly and severally liable for the full, complete and timely performance by
Buyer of all of Buyer’s obligations under this Agreement.

ARTICLE 3

PURCHASE AND SALE AND CLOSING

3.01 Time and Place of Closing. Subject to the terms and conditions stated in
this Agreement, the consummation of the transactions contemplated hereby (the
“Closing”) shall occur (a) five (5) Business Days after the satisfaction or
waiver of each Party’s closing conditions as set forth in Section 8.01 and
Section 8.02, or (b) on such other date as the Parties may mutually agree in
writing; provided, however, that in no event shall the Closing occur before
June 26, 2013. The Closing shall be held at the offices of Locke Lord LLP,
located at 600 Travis St., Suite 2800, Houston, Texas. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

 

10



--------------------------------------------------------------------------------

3.02 Closing Deliveries.

(a) At the Closing, Seller shall execute and deliver (or cause to be executed
and delivered, as appropriate) to Buyer the following:

(i) an executed counterpart by Seller of an assignment of the Company Interests
(the “Company Interests Assignment Agreement”) in substantially the form
attached hereto as Exhibit C evidencing the assignment and transfer to Buyer or
a subsidiary of Buyer of the Company Interests held by Seller;

(ii) releases of any Encumbrances filed against the Company Interests or the
Assets and releases of any guarantees made by the Company or otherwise affecting
the Company Interests or the Assets;

(iii) the appropriate Foreign Investment in Real Property Tax Act affidavits in
a form acceptable to both Parties;

(iv) a certificate of good standing or existence of Seller from its state of
formation dated not more than ten (10) days prior to the Closing Date;

(v) a certificate from an officer of Seller as required by Section 8.01(a) of
this Agreement; and

(vi) such other instruments as may be reasonably requested by Buyer in order to
effectively transfer the Company Interests to Buyer.

(b) At the Closing, Buyer shall execute and deliver (or cause to be executed and
delivered, as appropriate) to Seller the following:

(i) Buyer shall pay the Purchase Price to Seller as described in Section 2.02(a)
and (b);

(ii) an executed counterpart by Buyer of the Company Interests Assignment
Agreement;

(iii) a certificate of good standing or existence of Buyer from its state of
formation dated not more than ten (10) days prior to the Closing Date;

(iv) a certificate from an officer of Buyer as required by Section 8.02(a) of
this Agreement; and

(v) such other instruments as may be reasonably requested by Seller in order to
effectively transfer the Company Interests to Buyer.

 

11



--------------------------------------------------------------------------------

3.03 Valuation Schedule.

(a) As soon as commercially practicable, but not later than ninety (90) days
after the Closing Date, Buyer shall prepare and deliver to Seller a schedule
(the “Valuation Schedule”) setting forth the respective gross fair market values
and character of each category of the Assets of Company to be used for purposes
of Code Sections 743, 751 and 754 and the Treasury Regulations promulgated
thereunder. As may be requested by either Party, Buyer or Seller, as applicable,
shall promptly furnish to the requesting Party all information that it or its
Affiliates may have that is useful to Buyer or Seller, as applicable, in the
calculation or verification of the Valuation Schedule, subject to the right of
each Party to refrain from disclosing or making available any proprietary
information, any written or oral communications that are subject to the
attorney-client privilege and any documents that are covered by the work product
doctrine. Should Seller dispute any amount shown on the Valuation Schedule,
Seller shall deliver to Buyer a written report (the “Valuation Objection
Report”) containing any changes that Seller proposes to be made to the Valuation
Schedule no later than thirty (30) days after Seller’s receipt of the Valuation
Objection Report. If Seller provides a notice of agreement or does not deliver a
Valuation Objection Report to Buyer within such 30-day period, then Seller shall
be deemed to have accepted the allocations and amounts set forth in the
Valuation Schedule delivered by Buyer, which shall then be final, binding and
conclusive for all purposes hereunder.

(b) In the event Seller does deliver a Valuation Objection Report to Buyer
within such 30-day period, Buyer and Seller shall undertake to agree upon a
final resolution of the Valuation Schedule not later than one hundred sixty
(160) days after the Closing Date should Seller dispute any amount thereunder.
If Seller timely proposes changes to the Valuation Schedule and thereafter
Seller and Buyer are unable to agree upon the final resolution Valuation
Schedule within one hundred sixty (160) days after the Closing Date, a mutually
acceptable, nationally recognized, accounting firm not performing services for
either Buyer or Seller shall be designated to act as an arbitrator (failing such
mutual agreement, the American Arbitration Association shall nominate an
accountant or accounting firm in accordance with its established procedures),
and to decide all points of disagreement with respect to the Valuation Schedule,
such decision to be final, binding and conclusive upon both Parties. The costs
and expenses of the arbitrator shall be shared equally by Seller and Buyer
pursuant to the arbitrator’s standard engagement letter.

(c) Each Party shall report the transactions contemplated hereby on all Tax
Returns in a manner consistent with the final Valuation Schedule. If, contrary
to the intention of the Parties as expressed in this Section 3.03, any
Governmental Entity makes or proposes an allocation different from the final
Valuation Schedule, the Parties shall cooperate with each other in good faith to
contest such Governmental Entity’s allocation (or proposed allocation),
provided, however, that, after consultation with the Party (or Parties)
adversely affected by such allocation (or proposed allocation), the other Party
(or Parties) may file such protective claims or Tax Returns as may be reasonably
required to protect its (or their) interests.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Seller represents and warrants to Buyer the following:

4.01 Organization. Seller is a limited liability company duly formed, validly
existing and in good standing under the Legal Requirements of its jurisdiction
of formation.

4.02 Authority. Seller has all requisite limited liability company power and
authority to execute and deliver this Agreement, and Seller has all requisite
limited liability company power and authority to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
execution and delivery by Seller of this Agreement, and the performance by
Seller of its obligations hereunder, have been duly and validly authorized by
all necessary limited liability company action. This Agreement has been duly and
validly executed and delivered by Seller and constitutes the legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other similar
Legal Requirements relating to or affecting the rights of creditors generally,
or by general equitable principles (collectively, “Creditors’ Rights”).

4.03 No Conflicts; Consents and Approvals. The execution and delivery by such
Seller of this Agreement do not, and the performance by Seller of its
obligations under this Agreement and the consummation by Seller of the
transactions contemplated by this Agreement does not:

(a) violate or result in a breach of the Charter Documents of Seller;

(b) assuming all of the Required Consents have been obtained or made, violate or
result in a breach of or default under any Material Contract to which Seller is
a party; and

(c) assuming all Required Consents on Schedule 8.01(e) and other notifications
provided in the ordinary course of business have been made, obtained or given,
(i) violate or result in a breach of any Law or Order applicable to Seller or
(ii) require any consent or approval of, or notice to, or filing or registration
with, any Governmental Authority under any Law or Order applicable to Seller.

except, in the case of clauses (a) and (b), for such violations or defaults, or
such failures to make or obtain consents, approvals, notices, filings or
registrations which would not reasonably be expected to result in a material
adverse effect on Seller’s ability to perform its obligations hereunder.

4.04 Title to Company Interests. Seller owns, holds of record and is the
beneficial owner of the Company Interests free and clear of all Encumbrances and
restrictions on transfer other than those arising pursuant to (i) this
Agreement, (ii) the Charter Documents of Company, or (iii) applicable securities
Legal Requirements.

 

13



--------------------------------------------------------------------------------

4.05 Legal Proceedings. There is no Proceeding pending or, to Seller’s
Knowledge, threatened against Seller by or before any Governmental Entity, which
seeks an order restraining, enjoining or otherwise prohibiting or making illegal
any of the transactions contemplated by this Agreement.

4.06 Brokers. Seller has no liability or obligation to pay fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement for which Buyer, or after the Closing, Company, could become
liable or obligated.

4.07 No Tax Partnership. Prior to the date of this Agreement, RKI did not treat
any part of the Jackalope System (including its interest therein) as being
subject to the provisions of subchapter K, chapter 1 of the Code.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES REGARDING COMPANY

Seller represents and warrants to Buyer the following:

5.01 Organization and Qualification. Company is a limited liability company duly
organized, validly existing and in good standing under the Legal Requirements of
the State of Oklahoma. Company has all requisite limited liability company power
and authority to carry on its business as now being conducted and to own, lease
and operate its properties and assets as now owned, leased or operated, and to
perform all its obligations under the agreements and instruments to which it is
a party or by which it is bound.

5.02 Consents and Approvals; No Violation. The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not:

(a) entitle any Person to exercise any preferential purchase right, option to
purchase or similar right with respect to any of the Company Interests;

(b) conflict with or violate any provision of the Charter Documents of Company;

(c) result in a material violation or material breach of, or constitute (with or
without due notice or lapse of time or both) a material default (or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, contract, agreement, commitment, bond,
mortgage, indenture, license, lease, pledge agreement or other instrument or
obligation to which Company is a party or by which Company or any of its Assets
may be bound;

(d) violate or conflict with any provision of any Legal Requirement binding upon
Company;

(e) result in, or require, the creation or imposition of, any Encumbrance upon
or with respect to any of the Assets; or

 

14



--------------------------------------------------------------------------------

(f) require Company to obtain or make any material waiver, consent, action,
approval, clearance or authorization of, or registration, declaration or filing
with, any Governmental Entity, other than the Required Consents and such
approval as may be required to be obtained under the HSR Act.

5.03 Ownership. Company has no subsidiaries nor does the Company own any equity
interests in any Person. Company is not a party to any Contract for the
purchase, subscription, allotment or issue of any unissued equity interests or
other equity securities of Company other than those arising pursuant to the
Charter Documents of Company. Except for the Charter Documents of Company, none
of the Company Interests are subject to any voting trust, member or partnership
agreement or voting agreement. The Company Interests are duly authorized,
validly issued, fully paid and nonassessable.

5.04 Material Contracts.

(a) Schedule 5.04(a) lists all Material Contracts. Seller or Company has
furnished or made available to Buyer true, complete and correct copies of all
written Material Contracts, together with amendments thereto. All of the
Material Contracts are legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms, and are in full force and
effect, subject to Creditors’ Rights. To Seller’s Knowledge, there are no
current renegotiations of any amounts paid or payable to Company under current
Material Contracts with any Person having the contractual or statutory right to
demand or require such renegotiation, and no such Person has made written demand
for such renegotiation.

(b) Neither the Company, nor any counterparty thereto, is in default under any
Material Contract, and no termination, condition or other event has occurred
which (whether with or without notice, lapse of time or the happening or
occurrence of any other event) could reasonably be expected to constitute a
material breach or default thereunder. Neither Seller nor, to Seller’s
Knowledge, Company has received any written communication from, or given any
written communication to, any other party indicating that Company or such other
party, as the case may be, is in default under any Material Contract.

5.05 Real Property.

(a) Neither Seller nor, to Seller’s Knowledge, Company has received written
notice or otherwise been formally advised that any Real Property, or any present
use or operation of the Real Property by Company, does not comply with all
applicable Legal Requirements (other than Environmental Legal Requirements which
are covered by Section 5.10) and all valid covenants, conditions, restrictions,
easements and similar matters affecting the Real Property.

(b) All Taxes (and applicable penalties and interest, if any) that are due and
payable with respect to Company’s interest in the Real Property have been paid
at or prior to the Closing Date.

 

15



--------------------------------------------------------------------------------

(c) There are no outstanding options, rights of first offer, rights of first
refusal, or other similar contracts or rights to purchase the Real Property or
any portion thereof or interest therein.

(d) Schedule 5.05(d) sets forth and described a true, correct and complete list
of all real property held in fee by the Company.

(e) With respect to each parcel of real property and interest in real property
leased or subleased to Company, each of which is listed on Schedule 5.05(e)
(individually, a “Real Property Lease” and collectively the “Real Property
Leases”):

(i) each Real Property Lease will continue to be enforceable on identical terms
following the consummation of the transactions contemplated by this Agreement;

(ii) neither Company nor any counterparty thereto is in default under any Real
Property Lease, and no termination, condition or other event by Company or any
counterparty thereto has occurred which (whether with or without notice, lapse
of time or the happening or occurrence of any other event) would constitute a
breach or default thereunder;

(iii) neither Company nor any counterparty thereto has repudiated any provision
of any Real Property Lease; and

(iv) there are no Proceedings in effect as to any Real Property Lease.

(f) The Parties acknowledge that the Jackalope System is not a complete system,
that parts of the Jackalope System remain to be built out, and that Company does
not (and on the Closing Date will not) own all Easements that may be required
for operation of the Jackalope System pursuant to such build-out. Schedule
5.05(f) sets forth a true, correct and complete list (including, to the extent
such information is readily available to Seller, location by state, county,
date, grantor, grantee, recording volume number and recording volume page number
or document number, as applicable) of all Easements owned by Company on the date
hereof. There are no Gaps (including any Gap arising as a result of any breach
by Company of the terms of any Easement) in the Easements other than (i) in
respect of parts of the Jackalope System that remain under construction or
(ii) Gaps that have not and could not reasonably be expected to, individually or
in the aggregate, materially impair the business of Company in the gathering of
natural gas from wells connected to the Gathering System on the date hereof.

5.06 Title and Condition. Subject to Permitted Encumbrances, Company: (a) has
good and marketable title to the Fee Property and Easements; and (b) has good
and marketable title to, or a valid leasehold or other contractual interest in,
all of the Improvements and Tangible Personal Property. There are no outstanding
agreements or options which grant to any Person the right to purchase or
otherwise acquire any of the Assets, other than those which will be waived
pursuant to the Required Consents. The Assets constitute all of the material
tangible assets that are necessary to operate the business of Company as
currently conducted, except for such assets as may be required for operation of
the Jackalope System pursuant to any further build-out of the Jackalope System.

 

16



--------------------------------------------------------------------------------

5.07 Permits. Schedule 5.07 lists all material Permits. (a) Company is the
lawful licensee or permittee under all Permits; (b) each such Permit is in full
force and effect; and (c) Company is in compliance with all material obligations
with respect thereto. All fees and other payments due and owing under the
Permits prior to the date hereof and prior to the Closing Date, as applicable,
and in each case attributable to the Company Interests, have been paid in full.
Company has all Permits required for the continued conduct of the business of
Company, except for such Permits as may be required for construction and
operation of the Jackalope System pursuant to any further build-out of the
Jackalope System. There is no formal Proceeding pending by, nor has Seller or
Company received a notice of any pending investigation or Proceeding by any
Governmental Entity modifying, suspending, revoking, withdrawing, or terminating
any such Permit.

5.08 Compliance with Laws. Company is in compliance in all material respects
with all Legal Requirements applicable to the ownership, use or operation of the
Assets.

5.09 Legal Proceedings. There are no civil, criminal, administrative,
arbitration or other Proceedings pending or, to Seller’s Knowledge, threatened
against Company, and there are no governmental investigations pending or, to
Seller’s Knowledge, threatened against Company.

5.10 Environmental Matters. The ownership, use, maintenance and operations of
the Assets, and the conduct of Company’s business, are, to Seller’s Knowledge,
in compliance in all material respects with all Environmental Legal
Requirements. Seller has not received any written notice alleging that Company
or the Assets or any operations thereon are not in compliance with all
applicable Environmental Legal Requirements, which notice has not been fully and
finally resolved. The ownership, operation, or condition of any of the Assets is
not subject to any consent order, compliance order or administrative order
relating to or issued under any Environmental Legal Requirement directed
specifically to or specifically concerning the Assets. No Hazardous Materials
have been disposed of or released at, on, under, about or from any of the Assets
by Company or its Affiliates or, to Seller’s Knowledge, any other Person, except
in compliance with, or as would not give rise to Liability under, Environmental
Legal Requirements.

5.11 Taxes. For the periods ending on or before the Closing Date, Company has
not been required to file any Tax Return, and (a) there is no claim or
adjustment pending by any Governmental Entity in connection with any Tax
relating to Company; (b) no Tax Returns are under audit or examination by any
Governmental Entity; (c) there are no agreements or waivers currently in effect
that provide for an extension of time with respect to the filing of any Tax
Return relating or the assessment or collection of any Tax relating to Company
or the Assets; and (d) Company is not a party to any Tax allocation or sharing
arrangement. Prior to the Closing, Seller shall use its reasonable endeavors as
a non-operator of the Assets and a non-managing member of the Company to request
Company not to (y) take any action to amend any Tax Return or settle or
compromise any federal, state, local or foreign Tax liability or enter into any
agreement or preliminary settlement with any Governmental Entity concerning
Taxes or (z) file

 

17



--------------------------------------------------------------------------------

with, or provide to, any Governmental Entity any waiver extending the statutory
period for assessment or reassessment of Taxes or any other waiver of
restrictions on assessment or collection of any Taxes.

5.12 Employees and Employee Benefits.

(a) Neither Company nor any of its ERISA Affiliates sponsors, maintains, or
contributes to, or have any obligation or liability under any Employee Benefit
Plan. None of the Employee Benefit Plans provides medical or death benefits with
respect to current or former employees beyond their termination of employment,
other than coverage mandated by Sections 601-608 of ERISA, Section 4980B of the
Code or applicable state law.

(b) Neither Company nor any of its ERISA Affiliates have within the last six
(6) years had an obligation to contribute to, or had any liability, including
any contingent liability, with respect to, a “defined benefit plan,” as defined
in Section 3(35) of ERISA, a pension plan subject to the minimum funding
standards of Section 302 of ERISA or Section 412 of the Code, or a
“multiemployer plan,” as defined in Section 3(37) of ERISA.

(c) Company is in material compliance with all Legal Requirements respecting
employment and employment practices (including all immigration and I-9
obligations), terms and conditions of employment, wages, hours of work and
occupational safety and health, and is not engaged in any unfair labor practices
as defined in the National Labor Relations Act or other applicable Legal
Requirements.

5.13 Brokers. Neither Company nor any of its Affiliates has entered (directly or
indirectly) into any agreement with any Person that provides for the payment of
any commission, brokerage or “finders’ fee” arising out of the transactions
contemplated by this Agreement for which Buyer or Company will have any
Liability or obligation.

5.14 Financial Statements. Attached hereto as Schedule 5.14 are: (a) the
unaudited balance sheet of Company as of September 30, 2012 for the three months
then ended; (b) the unaudited balance sheet of Company as of December 31, 2012
for the three months then ended; (c) the unaudited balance sheet of Company as
of March 31, 2013 (the “Balance Sheet Date”) for the three months then ended,
and (d) in each case, the related unaudited statements of income and cash flow
(collectively, the “Financial Statements”). The Financial Statements fairly
present the financial condition and results of operations of Company as of the
respective dates thereof and for the periods therein referred. The Financial
Statements referred to in this Section reflect the consistent application of
accounting principles used therein throughout the periods involved.

5.15 Absence of Undisclosed Liabilities. From and after the Balance Sheet Date,
Company has not incurred any Liabilities (whether absolute, accrued, contingent
or otherwise) of any nature, except Liabilities (a) which would not be required
to be accrued or disclosed on Company’s balance sheet, related statements of
income, members equity and cash flows under GAAP; (b) which were incurred in the
ordinary course of business consistent with past practice; or (c) which are
disclosed in Schedule 5.15 hereto.

 

18



--------------------------------------------------------------------------------

5.16 Absence of Changes. Since December 31, 2012, there has not been: (a) any
damage, destruction or loss, whether covered by insurance or not, materially and
adversely affecting the Assets; (b) any sale, assignment, lease, transfer,
license, abandonment or other disposition by Company of any interest in the
Assets; or (c) any agreement to do any of the foregoing. Since December 31,
2012, the Assets have been operated and maintained in the ordinary course of
business consistent with past practices as a gathering system that remains under
construction.

5.17 Insurance. Schedule 5.17 sets forth a true, correct and complete list of
all insurance policies owned by Company or by which Company or the Assets are
covered against Liabilities, all of which are now in full force and effect.
Except as set forth in Schedule 5.17, all policies to which Company is a party
are in full force and effect, all premiums with respect thereto covering all
periods up to and including the Closing Date have been paid, and, to Seller’s
Knowledge, no pending notice of default, cancellation or termination has been
received by Company.

5.18 Future Delivery of Hydrocarbons. Company is not obligated by virtue of any
prepayment arrangement under any contract for the sale of hydrocarbons or
forward sale of production obligation to deliver hydrocarbons at some future
time without receiving full payment therefor at or after the time of delivery.

5.19 Regulation. Company is not subject to regulation under any applicable U.S.
state Legal Requirements or regulations (a) as a “public utility,” “public
service company” or similar designation(s), or as a “holding company” or similar
designation of such regulated entity, or (b) respecting the rates charged by, or
the financial or organizational regulation of, public utilities, common carriers
or their affiliates. Neither the Assets nor the business of Company as currently
owned and operated is subject to regulation under the Natural Gas Act or the
Natural Gas Policy Act of 1978, as amended.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller the following:

6.01 Organization and Qualification. Buyer is a limited partnership duly
organized, validly existing and is in good standing under the Legal Requirements
of the State of Delaware. Buyer has all requisite limited partnership power and
authority to carry on its business as now being conducted and to own, lease and
operate its properties and assets as now owned, leased or operated, and to
perform all its obligations under the agreements and instruments to which it is
a party or by which it is bound.

6.02 Approval and Enforceability. The execution and delivery of this Agreement
by Buyer and the performance of the transactions contemplated hereby have been
duly and validly approved by all requisite company or partnership action, as
applicable, necessary on behalf of Buyer. This Agreement constitutes the legal,
valid and binding obligation of Buyer, enforceable

 

19



--------------------------------------------------------------------------------

against Buyer in accordance with its terms, subject to Creditors’ Rights. At the
Closing, all documents required hereunder to be executed and delivered by Buyer
will have been duly authorized, executed and delivered by Buyer and will
constitute legal, valid and binding obligations of Buyer, enforceable against
Buyer in accordance with its terms, subject to Creditors’ Rights.

6.03 No Violation or Consent. The execution and delivery of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby will
not:

(a) result in a material violation or material breach of, or constitute (with or
without due notice or lapse of time or both) a material default (or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, contract, agreement, commitment, bond,
mortgage, indenture, license, lease, pledge agreement or other instrument or
obligation to which Buyer is a party or by which Buyer or any of its properties
or assets may be bound; or

(b) require Buyer to obtain or make any material waiver, consent, action,
approval, clearance or authorization of, or registration, declaration or filing
with, any Governmental Entity, other than such approval as may be required to be
obtained under the HSR Act.

6.04 Brokers. Neither Buyer nor any of its Affiliates has entered (directly or
indirectly) into any agreement with any Person that provides for the payment of
any commission, brokerage or “finders’ fee” arising out of the transactions
contemplated by this Agreement for which Seller might have any Liability or
obligation.

6.05 Legal Proceedings. There are no civil, criminal, administrative,
arbitration or other Proceedings pending or, to Buyer’s knowledge, threatened
against Buyer or any of its Affiliates, and there are no governmental
investigations pending or, to Buyer’s knowledge, threatened against Buyer, that
seek to restrain or enjoin the transactions contemplated by this Agreement.

ARTICLE 7

ADDITIONAL AGREEMENTS OF THE PARTIES

7.01 HSR Act. In the event approval under the HSR Act is required for the
consummation of the transactions contemplated by this Agreement, from the date
of this Agreement until the Closing, (a) Seller shall, and shall cause its
respective Affiliates to, and (b) Buyer shall request that the Buyer UPE (as
defined below) shall: (i) use reasonable efforts to make or cause to be made the
filings required of such Party or any of its Affiliates under the HSR Act with
respect to the transactions contemplated by this Agreement, and take any action
necessitated by such filings, in each case as promptly as is reasonably
practicable; (ii) cooperate with the other Party and furnish all information in
such Party’s possession that is necessary in connection with such other Party’s
filings; (iii) use reasonable efforts to cause the expiration of the notice or
waiting periods under the HSR Act with respect to the transactions contemplated
hereby as promptly as reasonably possible; (iv) promptly inform the other Party
of any

 

20



--------------------------------------------------------------------------------

communication from or to, and any proposed understanding or agreement with, any
Governmental Entity in respect of such filings; (v) consult and cooperate with
the other Party in connection with any analyses, appearances, presentations,
memoranda, briefs, arguments and opinions made or submitted by or on behalf of
any Party in connection with all meetings, actions and Proceedings with any
Governmental Entity relating to such filings; (vi) comply, as promptly as is
reasonably practicable, with any requests received by such Party or any of its
Affiliates under the HSR Act or any related Legal Requirements for additional
information, documents or other materials; (vii) use reasonable efforts to
resolve any objections as may be asserted by any Governmental Entity with
respect to the transactions contemplated by this Agreement; and (viii) use
reasonable efforts to contest and resist any action or Proceeding instituted (or
threatened in writing to be instituted) by any Governmental Entity challenging
the transactions contemplated by this Agreement as violative of the HSR Act or
any other Legal Requirement. The Parties acknowledge that the Person anticipated
to be the ultimate parent entity of Buyer upon the closing of the transactions
contemplated by this Agreement (the “Buyer UPE”) is not an Affiliate of Buyer as
of the date hereof. In the event such Buyer UPE is unable to obtain approval
under the HSR Act or such Buyer UPE will not be the ultimate parent entity of
Buyer upon the closing of the transactions contemplated by this Agreement, then
Buyer shall, and shall cause its Affiliates to, comply with the provisions set
forth in clauses (i) – (viii) above. If a Party intends to participate in any
meeting with any Governmental Entity with respect to such filings, it shall give
the other Party reasonable prior notice of, and an opportunity to participate
in, such meeting. Notwithstanding the foregoing, nothing contained in this
Agreement requires Buyer or any its Affiliates to take any action with respect
to any of the assets or businesses of Buyer or any of its Affiliates, or the
Jackalope System or any of the Company Interests, or any combination thereof, if
such action would require any assets or businesses to be divested or held
separately by Buyer. Seller and Buyer shall each bear and pay one-half of the
initial filing fees required to be paid by Seller or Buyer, and any other
applicable fees required to be paid by Seller or Buyer under the HSR Act shall
be paid by such required party.

7.02 Access. The Parties acknowledge that Seller is not the operator of the
Jackalope System or the managing member of the Company, and does not have
general authority or control in respect of the actions of the Company or the
operation of the Jackalope System. Until the earlier of the Closing Date or
termination of this Agreement, Seller shall use its reasonable endeavors as a
non-managing member of the Company to request that Buyer shall have reasonable
access to the business, properties and employees of Company and information
concerning its financial and legal condition, provided that such access shall
not interfere with normal operations of Company. Seller agrees to request, at
Buyer’s request, that the Company permit Buyer and its authorized
representatives to have, after the date hereof and until the earlier of the
Closing Date or termination of this Agreement, reasonable access to the
accounting, real property and operational records and documents which relate to
Company during normal business hours. The officers of Seller will furnish Buyer
with such existing financial and operating data and other information in
Seller’s possession with respect to Seller’s investment in the Jackalope System
as Buyer shall from time to time reasonably request. Buyer shall coordinate all
of its requests for such access through Seller, and shall provide reasonable
advance notice of each such request. No investigation by Buyer heretofore or
hereafter made, or knowledge by Buyer, its Affiliates or its or their respective
employees of any of breach of Seller’s representations, warranties or covenants,
shall affect the representations, warranties and covenants of Seller or Buyer’s
right to indemnification as provided in this Agreement, and each such
representation, warranty and covenant shall survive any such investigation.

 

21



--------------------------------------------------------------------------------

7.03 Required Consents. Seller shall use its reasonable efforts to obtain the
Required Consents, and Buyer shall provide Seller with any information and
assistance reasonably requested by Seller in relation thereto.

7.04 Operation of Business. From the date of this Agreement until Closing,
Seller shall use its reasonable endeavors as a non-operator of the Assets and a
non-managing member of the Company to request that Company shall operate its
business in the ordinary course and substantially in accordance with its past
operating and maintenance practices, and Seller shall cause Company not to,
without the prior written consent of Buyer (which shall not be unreasonably
withheld or delayed): (a) sell, assign, transfer, lease, or otherwise dispose of
any of the material Assets; (b) approve or consent to any Unanimous Voting Item
(as defined in the Company Agreement); (c) liquidate, dissolve, recapitalize or
otherwise wind up its business; (d) merge or consolidate with, or purchase any
equity interests in, or make an investment in any Person; or (e) agree, whether
in writing or otherwise, to do any of the foregoing.

7.05 Cooperation and Preservation of Books and Records. The Parties recognize
that the Parties and their respective Affiliates may need access, from time to
time, after the Closing Date, to certain accounting and Tax records and
information held by the other Party; therefore, the Parties shall (a) use
commercially reasonable efforts to properly retain and maintain such records
until the thirtieth (30th) day following the last date on which the period to
which such records relate is subject to audit by any Governmental Entity, and
(b) subject to the right of each Party to refrain from disclosing or making
available any proprietary information, any written or oral communications that
are subject to the attorney-client privilege and any documents that are covered
by the work product doctrine, allow the requesting Party and its respective
agents and other representatives, at times and dates mutually acceptable to the
Parties, to inspect, review, and make copies of such records as the requesting
Party may deem necessary or appropriate from time to time for use in connection
with the preparation of Tax Returns or in connection any Proceeding, Claim or
Tax audit. Such inspection, review and copying of records shall be conducted
during normal business hours and at the requesting Party’s expense.

7.06 Casualty Loss. If physical damage to, destruction of, or condemnation or
taking under any right of eminent domain of any of the Assets occurs between the
date of this Agreement and Closing (a “Casualty Loss”) and such Casualty Loss
exceeds ten percent (10%) of the Purchase Price, either Party may, by notice to
the other Party, terminate this Agreement. If either Party exercises its option
to terminate this Agreement pursuant to this Section 7.06, this Agreement will
be void and have no further effect, the provisions of Section 8.05 will apply,
and each Party will have no further right or duty to or claim against the other
Party, except as expressly provided otherwise in this Agreement. If neither
Party exercises its option to terminate this Agreement pursuant to this
Section 7.06, then: (a) neither Party’s rights or obligations shall be affected
in any way; (b) there will not be deemed a breach of representation or warranty
by Seller as a result of such Casualty Loss; (c) there will be no change to the
Purchase Price in respect of the Casualty Loss; and (d) to the extent Seller is
a named insured or additional insured under any insurance maintained by the
operator of the Assets in respect of the Casualty Loss and the benefit of such
position of the Seller is freely assignable to Buyer, Seller shall assign such
benefit to Buyer.

 

22



--------------------------------------------------------------------------------

7.07 Rights of First Offer. Each of the Parties have agreed to provide certain
rights of first offer as more particularly described in the Side Letter.

7.08 Taxes. Buyer shall bear and pay all Transfer Taxes, if any, on the transfer
of the Company Interests contemplated by this Agreement.

ARTICLE 8

CONDITIONS TO CLOSING AND TERMINATION

8.01 Conditions to Obligation of Buyer. The obligation of Buyer to perform its
obligations hereunder at the Closing shall be subject to the satisfaction of the
conditions set forth below (which conditions may be waived in whole or in part
by Buyer in its sole discretion in writing on or before the Closing Date):

(a) The representations and warranties under Articles 4 and 5 shall be true and
correct in all material respects as of the Closing Date (or in all respects in
the case of Section 5.06 or in the case of any representation or warranty
containing any materiality or similar qualification), and Seller shall have
performed in all material respects all covenants and obligations required of
Seller by this Agreement to be performed on or before the Closing Date; and
Seller shall have delivered to Buyer a certificate to that effect.

(b) All documents, instruments, certificates or other items required to be
delivered by Seller pursuant to Section 3.02(a) shall have been delivered or
ready to be delivered.

(c) All waiting periods with respect to filings made under the HSR Act, if any,
for approval of the transactions contemplated by this Agreement shall have
expired or been terminated.

(d) No legal action or Proceeding shall have been instituted after the date
hereof against Seller or Buyer, arising by reason of the acquisition of the
Company Interests pursuant to this Agreement, which could reasonably be expected
to restrain, prohibit or invalidate the consummation of the transactions
contemplated by this Agreement.

(e) The Required Consents listed on Schedule 8.01(e) shall have been received or
obtained by Seller.

(f) Each of the GGPA, C&O Agreement, and the Company Agreement shall be in full
force and effect without any amendment, modification or supplementation except
as otherwise approved in writing by Buyer. The Marketing Agreement shall have
been fully executed and delivered and become in full force and effect at the
Closing without any amendment, modification or supplementation except as
otherwise approved in writing by Buyer.

 

23



--------------------------------------------------------------------------------

8.02 Conditions to Obligation of Seller. The obligation of Seller to perform its
respective obligations hereunder at the Closing shall be subject to the
satisfaction of the conditions set forth below (which conditions may be waived
in whole or in part by Seller in its sole discretion in writing on or before the
Closing Date):

(a) The representations and warranties of Buyer hereunder shall be true and
correct in all material respects as of the Closing Date, and Buyer shall have
performed in all material respects all covenants and obligations required of
Buyer by this Agreement to be performed on or before the Closing Date; and Buyer
shall have delivered to Seller a certificate to that effect.

(b) All documents, instruments, certificates or other items required to be
delivered by Buyer pursuant to Section 3.02(b) shall have been delivered or
ready to be delivered, including, but not limited to, payment of the Purchase
Price.

(c) All waiting periods with respect to filings made under the HSR Act, if any,
for approval of the transactions contemplated by this Agreement shall have
expired or been terminated.

(d) No legal action or Proceeding shall have been instituted after the date
hereof against Seller, arising by reason of the acquisition of the Company
Interests pursuant to this Agreement, which could reasonably be expected to
restrain, prohibit or invalidate the consummation of the transactions
contemplated by this Agreement.

(e) The Required Consents listed on Schedule 8.01(e) shall have been received or
obtained by Seller.

8.03 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time prior to Closing:

(a) by Buyer, if the Closing has not taken place on or before the Outside Date
other than as a result of a material breach by Buyer of any representation,
warranty, covenant or obligation of Buyer contained in this Agreement which will
or has prevented the satisfaction of any condition to the obligations of Seller
at the Closing;

(b) by Seller, if the Closing has not taken place on or before Outside Date
other than as a result of a material breach by Seller of any representation,
warranty, covenant or obligation of Seller contained in this Agreement which
will or has prevented the satisfaction of any condition to the obligations of
Buyer at the Closing;

(c) by Buyer or Seller, if approval is required by the HSR Act for the
transaction contemplated by this Agreement and such approval has not been
obtained, nor deemed to have been obtained, prior to the HSR Approval Deadline
other than as a result of any material breach by the terminating Party of any
representation, warranty, covenant or obligation contained in this Agreement
which will or has prevented the satisfaction of any condition to the obligations
of the other Party at the Closing;

 

24



--------------------------------------------------------------------------------

(d) by Seller, if there has been a material breach by Buyer of any
representation, warranty, covenant or obligation contained in this Agreement
which will or has prevented the satisfaction of any condition to the obligations
of Seller at the Closing and, if such breach is of a character that it is
capable of being cured, such breach has not been cured by Buyer within thirty
(30) days after written notice thereof from Seller;

(e) by Buyer, if there has been a material breach by Seller of any
representation, warranty, covenant or obligation contained in this Agreement
which will or has prevented the satisfaction of any condition to the obligations
of Buyer at the Closing and, if such breach is of a character that it is capable
of being cured, such breach has not been cured by Seller within thirty (30) days
after written notice thereof from Buyer;

(f) by either Buyer or Seller, if any Governmental Entity having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or

(g) by mutual agreement of the Parties in writing.

8.04 Specific Performance for Pre-Closing Breach. In the event of breach of this
Agreement by Seller prior to Closing, Buyer shall be deemed to not have an
adequate remedy at law and shall be entitled to seek specific performance with
respect to performance of this Agreement, without the necessity of posting bond
or furnishing other security. Such right shall be in addition to all other
rights and remedies set forth in this Agreement or available at law or in
equity.

8.05 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.03: this Agreement shall become void and of no further force or effect
(except for the provisions of Section 10.03 and Article 11, which shall, except
to the extent otherwise specifically provided, survive such termination and
continue in full force and effect); provided, that nothing in this Section 8.05
shall release any Party from any Liability for any willful breach of any
material representation, warranty, covenant or agreement in this Agreement that
exists at the time of such termination.

ARTICLE 9

SURVIVAL

9.01 Survival. Except as otherwise expressly provided herein, the
indemnification provisions in Article 10 in respect of the covenants and
obligations of the Parties under this Agreement shall survive Closing for the
applicable statute of limitations period. The indemnification provisions in
Section 10.01(b) in respect of the representations and warranties of Buyer under
this Agreement shall survive the Closing for a period of eighteen (18) months
with the exception that the indemnities in respect of the representations and
warranties in Sections 6.01, 6.02, 6.03 and 6.04 shall survive indefinitely. The
indemnification provisions in Section 10.01(a) in respect of the representations
and warranties of Seller under this Agreement shall

 

25



--------------------------------------------------------------------------------

survive the Closing for a period of eighteen (18) months with the exception that
the indemnities in respect of the representations and warranties (collectively,
the “Fundamental Reps”) in (a) Section 5.11 shall survive the Closing until
thirty (30) days after the expiration of the applicable statute of limitations,
and (b) Sections 4.01, 4.02, 4.03, 4.04, 4.06, 5.01, 5.02, 5.03, 5.06 and 5.13
shall survive indefinitely. A Buyer Indemnified Party seeking a remedy pursuant
to Section 10.01 for a breach of a representation or warranty must commence a
Claim with respect to such a breach within the applicable survival period noted
above. In the event that a Claim for indemnification is properly brought under
Section 10.01 within the applicable survival period, the survival period under
this Section with respect to the breach of the applicable representation or
warranty shall toll or be deemed to have tolled, with respect to such Claim
only, until such Claim is ultimately resolved by a written instrument executed
by each of the Parties or finally resolved by a court of competent jurisdiction.
If a Buyer Indemnified Party or Seller Indemnified Party fails to commence a
Claim arising from the breach of a representation or warranty hereunder within
the applicable survival period, such Buyer Indemnified Party or Seller
Indemnified Party shall be deemed to have waived such Claim and all Damages
related thereto.

ARTICLE 10

INDEMNIFICATION

10.01 Indemnification.

(a) Subject to the survival provisions set forth in Article 9 and the
limitations set forth in this Section 10.01(a), from and after Closing, Seller
shall indemnify, defend, hold harmless and release Buyer, its Affiliates, and
its and their respective directors, officers and employees (collectively, the
“Buyer Indemnified Parties”) from and against any and all Claims, Liabilities
(including STRICT LIABILITIES ARISING UNDER ENVIRONMENTAL LEGAL REQUIREMENTS OR
OTHERWISE) and Damages that arise out of, result from or are payable as a result
of the (i) breach of any representation or warranty made by Seller in this
Agreement or in any certificate delivered by Seller at Closing, or (ii) the
failure of Seller to perform any covenant or obligation required to be performed
by it under this Agreement, IN EACH CASE WITHOUT REGARD TO THE SOLE, PARTIAL OR
CONCURRENT NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY (BUT NOT THE WILLFUL
MISCONDUCT) OF THE BUYER INDEMNIFIED PARTIES; provided, however, that the
obligations of Seller under this Section 10.01(a) shall be subject to the
following limitations:

(1) Notwithstanding anything to the contrary in this Agreement, Seller shall not
be obligated to indemnify, defend, hold harmless or release the Buyer
Indemnified Parties for any Damages pursuant to Section 10.01(a)(i) to the
extent the aggregate amount of such Damages suffered or incurred by the Buyer
Indemnified Parties (i) does not exceed $1,000,000 (the “Deductible”) or
(ii) exceeds $10,000,000 (the “Cap”); provided, however, that solely with
respect to any Claims made after the first anniversary of the Closing Date, the
Cap for any such related Damages shall be reduced to $5,000,000 (it being
acknowledged and agreed that in no event shall the aggregate amount of all
Damages related to Claims made before and after the first anniversary of the
Closing Date exceed $10,000,000).

 

26



--------------------------------------------------------------------------------

(2) The Parties acknowledge and agree that the intent of subsection (1) above,
and this Agreement, is that the Seller shall have no liability or responsibility
for Damages amounts below the Deductible, and that all Damages amounts below the
Deductible or exceeding the Cap with respect to the matters set forth in
Section 10.01(a)(i) above shall be borne by Buyer; provided however, that the
limitations in subsection (1) above shall not apply to a breach of any of the
Fundamental Reps or any Claim based on actual fraud.

(3) The Parties acknowledge and agree that with respect to any capital
expenditures made or to be made by Buyer to the Company arising from or related
to any capital contributions that were required to be made prior to the Closing
Date, that solely to the extent that such capital expenditures are taken into
account in the cost of service payment obligations by Seller under the GGPA,
then such capital expenditures shall not be included in the determination of
Damages pursuant to an indemnification claim under this Article 10.

(4) For purposes of this Article 10 (but not for determining the fulfillment of
the conditions to Closing under Article 8), any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any Knowledge,
materiality or similar qualification contained in or otherwise applicable to
such representation or warranty; provided, however, that the Knowledge
qualifications set forth in Section 4.05 and Section 5.09 of this Agreement
shall remain for purposes of determining any inaccuracy in or breach of any
representation or warranty set forth in Section 4.05 and Section 5.09.

(b) Subject to the survival provisions set forth in Article 9, from and after
Closing Buyer shall indemnify, defend, hold harmless and release Seller, its
Affiliates, and its and their respective directors, officers, employees, legal
counsel, financial advisors and agents (collectively, the “Seller Indemnified
Parties”) from and against any and all Claims, Liabilities (including STRICT
LIABILITIES ARISING UNDER ENVIRONMENTAL LEGAL REQUIREMENTS OR OTHERWISE) and
Damages that arise out of, result from or are payable as a result of the (i) the
breach of any representation or warranty made by Buyer in this Agreement and in
any certificate delivered by Buyer at Closing, or (ii) failure of Buyer to
perform any covenant or obligation required to be performed by it under this
Agreement, IN EACH CASE WITHOUT REGARD TO THE SOLE, PARTIAL OR CONCURRENT
NEGLIGENCE, GROSS NEGLIGENCE OR STRICT LIABILITY (BUT NOT THE WILLFUL AND WANTON
MISCONDUCT) OF THE SELLER INDEMNIFIED PARTIES; provided, however, it shall not
be necessary for a third party Claim to have been brought or threatened against
a Seller Indemnified Party for the indemnity obligations of Buyer to apply.

(c) In the event that any Claim for which Seller, on the one hand, or Buyer, on
the other hand (each an “Indemnifying Party”), would be liable to the other
Party or another Person indemnified under this Section 10.01 (each collectively,
an “Indemnified Party”) is asserted against or sought to be collected from such
Indemnified Party by a non-Affiliate third Person, the Indemnified Party shall
notify the Indemnifying Party in writing of such Claim promptly after becoming
aware of such Claim, specifying the nature of and specific basis for such Claim
and

 

27



--------------------------------------------------------------------------------

the amount or the estimated amount thereof to the extent then feasible (the
“Claim Notice”); provided, however, that no failure or delay in the giving of
such Claim Notice shall relieve the Indemnifying Party of any Liability
hereunder, except to the extent the Indemnifying Party is prejudiced by such
omission or delay. The Indemnifying Party shall have thirty (30) days from the
delivery of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party whether or not it desires, at the sole cost and expense of the
Indemnifying Party, to defend the Indemnified Party against such Claim;
provided, however, that any Indemnified Party is hereby authorized during the
Notice Period, after giving additional notice to the Indemnifying Party, to file
any motion, answer or other pleading necessary to protect its interests or those
of the Indemnifying Party and not prejudicial to the defense of such Claim. If
the Indemnifying Party notifies the Indemnified Party within the Notice Period
that it desires to defend the Indemnified Party against such Claim, then the
Indemnifying Party shall, at its own expense, assume the defense of any such
Claim either directly or through its insurer. In such case, but subject to
Section 10.01(d) below, the Indemnifying Party shall control the course of and
make all decisions concerning any such proceeding, select and employ counsel
(with the approval of the Indemnified Party, not to be unreasonably withheld),
and settle or prosecute such proceeding to a final conclusion, and the
Indemnified Party may participate in, but not control, any such defense or
settlement at its own cost and with its own counsel, and if requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate with the
Indemnifying Party and its counsel in contesting any Claim that the Indemnifying
Party elects to contest, or, if appropriate and related to the Claim in
question, in making any counterclaim against the Person asserting the
third-party Claim, or any cross-complaint against any Person. To the extent the
Indemnifying Party elects not to assume the defense of any Claim for which it
has an indemnity obligation under this Section 10.01, the Indemnified Party
shall have the right to defend, and be reimbursed for its reasonable cost and
expense incurred (but only if and to the extent the Indemnified Party is
actually entitled to indemnification hereunder) in regard to such Claim with
counsel selected by the Indemnified Party (who shall be reasonably satisfactory
to the Indemnifying Party), by all appropriate Proceedings. In such
circumstances, the Indemnified Party shall defend such Claim in good faith and
have full control of such defense and Proceedings; provided, however, that the
Indemnified Party may not enter into any compromise or settlement of such Claim,
if indemnification is to be sought hereunder, without the Indemnifying Party’s
consent. Additionally, in such circumstances, the Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 10.01(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
(A) such settlement includes a full and unconditional release of such
Indemnified Party from all liability on Claims that are the subject matter of
such Proceeding, (B) such settlement does not contain any admission of
wrongdoing or illegal conduct and (C) the Indemnifying Party has agreed in
writing that it is liable to pay the full amount of the settlement to the extent
pertaining to such Indemnified Party.

(d) If a Party becomes an Indemnified Party, it shall, at the Indemnifying
Party’s expense, cooperate with the Indemnifying Party and permit the
Indemnifying Party reasonable access to the Indemnified Party’s books, records,
facilities and employees for the purpose of permitting the Indemnifying Party to
perform its obligations under this Section 10.01; provided,

 

28



--------------------------------------------------------------------------------

however, that the Indemnified Party shall not be required to disclose to the
Indemnifying Party any documents or correspondence covered by the
attorney-client privilege or the work product doctrine, except pursuant to a
joint defense agreement. To the extent that any documents or correspondence are
covered by the attorney-client privilege or the work product doctrine, the
Indemnified Party shall notify the Indemnifying Party if the Indemnified Party
seeks to protect such privilege with respect to third parties. The Indemnified
Party shall disclose to the Indemnifying Party the non-privileged contents of
any such documents or correspondence. If requested by the Indemnifying Party,
the Indemnified Party and the Indemnifying Party shall negotiate in good faith a
joint defense agreement with respect to the matter that is the subject of the
privileged communication or work product.

10.02 Exclusive Remedy Post-Closing. From and after Closing, Section 10.01 shall
be the exclusive remedy of both Parties for monetary Damages for breach of this
Agreement and each of the Parties hereby waives any other Claim, cause of
action, or remedy for monetary Damages that it might assert against the other,
whether under statutory or common law, or any other Legal Requirement; provided
that nothing in this Section 10.02 shall prevent either Party from (a) seeking
specific performance, injunctive and/or similar equitable relief for Claims of
breach or failure to perform covenants performable under this Agreement at any
time after the Closing or (b) pursuing, and recovering in respect of, any claim
based on actual fraud. The Parties acknowledge that the Seller has had limited
access to information in respect of the Company Interests, the Assets and the
Company, and has no obligation to make any inquiry with respect thereto. Any
failure of Seller to conduct diligence in respect of the Company Interests, the
Assets or the Company, including any failure to make inquiries of the managing
member of the Company, shall not be deemed to comprise fraud, whether actual,
constructive or otherwise.

10.03 Limitation of Liability. IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE
HEREUNDER FOR EXEMPLARY, PUNITIVE, INDIRECT, OR SPECIAL DAMAGES, ARISING
DIRECTLY OR INDIRECTLY FROM, INCIDENT TO, OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR
DEFECT IN PREMISES, EQUIPMENT OR MATERIAL, AND REGARDLESS OF WHETHER
PRE-EXISTING THIS AGREEMENT. This Section shall in no way limit or qualify the
Parties’ indemnification obligations under Section 10.01 with respect to Claims
made against any Party by a non-Affiliate third Person.

ARTICLE 11

MISCELLANEOUS

11.01 Governing Law; Waiver of Jury Trial. This Agreement, all instruments
executed in accordance with it and any disputes arising out of or relating to
this Agreement or any contemplated transaction shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
Texas, without regard to conflict of law rules that would direct application of
the laws of another jurisdiction. EACH PARTY, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY, WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY

 

29



--------------------------------------------------------------------------------

CONTEMPLATED TRANSACTION, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE,
INCLUDING WITH RESPECT TO ANY SUCH PROCEEDING TO WHICH ANY LENDING SOURCE IS A
PARTY.

11.02 Entire Agreement. This Agreement (including the documents, schedules,
attachments, exhibits, annexes and instruments referred to herein and therein)
together with the Confidentiality Agreement constitute the entire agreement
between the Parties and supersedes all prior agreements, documents or other
instruments with respect to the matters covered hereby. The Parties make, and
have made, no oral agreements or undertakings pertaining to the subject matter
of this Agreement. In the event of any irreconcilable conflict between the terms
of this Agreement and any conveyancing documents contemplated hereby, the terms
of this Agreement shall be controlling. Buyer and Seller agree that the
Confidentiality Agreement shall terminate effective upon the Closing. Neither
Buyer or Seller has relied on any representation or warranty (or omission) made
by or on behalf of the other Party other than the representations and warranties
expressly set forth in this Agreement, and each Party acknowledges that it is
relying exclusively on its own judgment as to all matters other than to the
extent provided in the representations and warranties set forth in this
Agreement.

11.03 Waiver. No waiver of any of the provisions of this Agreement shall be
effective unless in writing signed by Buyer and Seller. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

11.04 Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

11.05 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any Party
without the prior written consent of either Buyer or Seller, as applicable, and
any such assignment that is not consented to shall be null and void; provided,
that no consent of Seller shall be required in connection with any assignment by
Buyer of any of Buyer’s rights, interests and obligations hereunder (a) for the
purpose of securing any financing of the transactions contemplated hereby,
and/or (b) to a wholly-owned subsidiary of Buyer, in each case so long as such
assignment in no way limits Buyer’s obligations hereunder.

11.06 Notices. Any notice provided or permitted to be given under this Agreement
shall be in writing, and may be served by personal delivery or by depositing
same in the mail, addressed to the Party to be notified, postage prepaid, and
registered or certified with a return receipt requested. Notice deposited in the
mail in the manner hereinabove described shall be deemed to have been given and
received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and if

 

30



--------------------------------------------------------------------------------

received other than during normal business hours shall be deemed received as of
the opening of business on the next Business Day). For purposes of notice, the
addresses and facsimile numbers of the Parties shall be as follows:

 

For Seller to:    RKI Exploration & Production, LLC    210 Park Avenue, Suite
900    Oklahoma City, OK 73102    Attn: Manager – Oil & Gas Sales    Facsimile:
(405) 996-5746 For Buyer to:    Crestwood Niobrara LLC    700 Louisiana Street,
Suite 2060    Houston, Texas 77002    Attn: General Counsel    Facsimile: (832)
519-2250

Each Party shall have the right, upon giving five (5) days’ prior notice to the
other in the manner hereinabove provided, to change its address for purposes of
notice.

11.07 Expenses. Each Party shall be solely responsible for all expenses incurred
by it in connection with this transaction (including fees and expenses of its
own counsel, accountants and consultants).

11.08 Severability. The unenforceability or invalidity of any one or more
portions or provisions of this Agreement shall not affect the enforceability or
validity of the remaining portions or provisions of this Agreement.

11.09 Amendment. This Agreement (including the documents, schedules,
attachments, exhibits, annexes and instruments referred to herein) may not be
amended except by an instrument in writing signed by each of the Parties.

11.10 Further Assurances. If at any time after the Closing, any further action
is reasonably necessary to transfer the Company Interests to Buyer, Buyer and
Seller shall execute such additional conveyances or other instruments as
necessary to more effectively transfer, convey and assign the Company Interests
to Buyer.

11.11 Third-Party Beneficiaries. Nothing in this Agreement is intended to create
any third-party beneficiary rights respecting any Person or to confer upon any
Person, other than the Parties and their respective successors and permitted
assigns, any rights, remedies or obligations under or by reason of this
Agreement, and the Parties specifically negate any such intention.

11.12 Counterparts; Exhibits. This Agreement may be executed in one or more
counterparts (delivery of which may be made by facsimile), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. All Attachments, Schedules and Exhibits attached hereto are
hereby made a part of this Agreement and incorporated herein by this reference.

 

31



--------------------------------------------------------------------------------

11.13 Publicity. Prior to making any public announcement with respect to the
transactions contemplated hereby, each Party shall consult with the other Party
and use reasonable efforts to agree upon the text of a proposed joint
announcement or obtain the other Party’s approval of the text of such
announcement (which approval shall not be unreasonably withheld, conditioned or
delayed); provided, however, that any Party may make such disclosures or
statements as it reasonably believes may be required by applicable Legal
Requirements, including any rules or regulations of any stock exchange.

11.14 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. If the date specified in this Agreement for giving any notice or
taking any action is not a Business Day (or if the period during which any
notices required to be given or any action taken expires on a date which is not
a Business Day), then the date for giving such notice or taking such action (and
the expiration date for such period during which notice is required to be given
or action taken) shall be the next day which is a Business Day. Unless the
context requires otherwise: (a) the gender (or lack of gender) of all words used
in this Agreement includes the masculine and feminine; (b) references to
Articles and Sections refer to Articles and Sections of this Agreement;
(c) references to Attachments, Schedules or Exhibits refer to the Attachments,
Schedules and Exhibits attached to this Agreement, each of which is made a part
hereof for all purposes; and (d) the word “including” means “including, without
limitation.”

11.15 Schedules. Seller may by written notice to Buyer revise or supplement the
disclosure Schedules hereunder, or add new disclosure Schedules, at any time
prior to the Closing Date to reflect any information, event or circumstance that
came into existence after the date hereof and would have been required to be
disclosed on one or more existing or new disclosure Schedules if such
information was in existence on the date of this Agreement. In no event shall
any such supplement, amendment or addition be effective to cure and correct, for
all purposes (including, but not limited to, Seller’s indemnification
obligations set forth in Section 10.01), any breach of any representation,
warranty, or covenant that would otherwise have existed by reason of Seller not
having made such amendment, supplement or addition. The inclusion of any
information in any Schedule shall not be deemed to indicate that such
information is required to be disclosed, or establish or be an admission of any
level of materiality or similar threshold.

[Remainder of page intentionally left blank.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.

 

SELLER: RKI EXPLORATION & PRODUCTION, LLC By:  

/s/ Jeffrey A Bonney

Name:  

Jeffrey A Bonney

Title:  

VP & CFO

BUYER: CRESTWOOD NIOBRARA LLC By:  

/s/ J. Heath Deneke

Name:  

J. Heath Deneke

Title:  

SVP – Chief Commercial Officer

Solely for purposes of Section 2.04 PARENT: CRESTWOOD MIDSTREAM PARTNERS LP,

By Crestwood Gas Services GP LLC,

its General Partner

By:  

/s/ J. Heath Deneke

Name:  

J. Heath Deneke

Title:  

SVP – Chief Commercial Officer



--------------------------------------------------------------------------------

EXHIBIT A

JACKALOPE SYSTEM MAP



--------------------------------------------------------------------------------

 

LOGO [g558727ex10_1pg041.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY AGREEMENT



--------------------------------------------------------------------------------

JACKALOPE GAS GATHERING SERVICES, L.L.C.

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

This First Amended and Restated Limited Liability Company Agreement
(“Agreement”) of Jackalope Gas Gathering Services, L.L.C. (“Company”) is entered
into on this 20th day of June, 2013, by and between Access MLP Operating,
L.L.C., a Delaware limited liability company (“Access”) and RKI Exploration &
Production, LLC, an Oklahoma limited liability company (“RKI”). All Exhibits and
Schedules referenced in this Agreement are attached to this Agreement and
incorporated by reference.

RECITALS

In accordance with and pursuant to the Act (as defined below), the Company was
formed as an Oklahoma limited liability company upon the filing of the Articles
of Organization of Buffalo Creek Processing Plant, L.L.C. (as amended to date,
the “Articles of Organization”) with the Secretary of State of the State of
Oklahoma (the “Oklahoma SOS”) on April 12, 2012. Pursuant to the filing of the
Amended Articles of Organization with the Oklahoma SOS on June 6, 2012, the name
of the Company was changed to Jackalope Gas Gathering Services, L.L.C.

Chesapeake Midstream Operating, L.L.C., an Oklahoma limited liability company,
executed and entered into that certain Operating Agreement for Buffalo Creek
Processing Plant, L.L.C., dated effective as of April 12, 2012 (the “First
Agreement”). Upon proper execution and delivery of this Agreement, this
Agreement amends, restates and replaces in its entirety the First Agreement,
which shall have no further force or effect.

Prior to the date hereof, the Company was a disregarded entity for United States
federal income tax purposes and certain state income tax laws that incorporate
or follow federal income tax principles as to tax partnerships (collectively,
“Tax Purposes”).

Access, RKI and the Company executed and entered into that certain Contribution
Agreement dated as of the date hereof (the “Contribution Agreement”) pursuant to
which the Company issued to RKI 50% of the outstanding Units in the Company in
exchange for RKI’s contribution of the RKI Assets (as such term is defined in
the Contribution Agreement), and Access was treated as contributing the Access
Assets (as such term is defined in the Contribution Agreement) to the Company in
exchange for 50% of the outstanding Units of the Company. The parties to the
Contribution Agreement agreed that for Tax Purposes from and after the date of
the Contribution Agreement, the Company will be treated as a partnership. In
order to give effect to and reflect the admission of RKI as a Member, Access and
RKI are entering into this Agreement.

The parties hereto acknowledge that RKI intends to sell its entire interest in
the Company to Crestwood Niobrara LLC, a Delaware limited liability company
(“Crestwood”), pursuant to that certain Purchase and Sale Agreement dated as of
June 21st, 2013 between RKI and Crestwood (the “Purchase Agreement”).

In consideration of the mutual covenants and agreements in this Agreement and
for other good and valuable consideration, the parties to this Agreement (and
each Person who subsequently becomes a party to this Agreement) agree as
follows:

ARTICLE 1 GENERAL PROVISIONS

1.1 Name. The name of the Company is Jackalope Gas Gathering Services, L.L.C.
This Agreement will be effective at 12:01 a.m. Central time on June 20, 2013.
All business of the Company will be conducted in the name of the Company or in
such other name(s) as the Members may approve in connection with the business of
the Company or as necessary under any applicable law in order to qualify the
Company to conduct business in any jurisdiction.



--------------------------------------------------------------------------------

1.2 Principal Place of Business. The address of the principal office of the
Company is 525 Central Park Drive; Oklahoma City, OK 73105, and may be moved to
another location as the Managing Member may determine.

1.3 Registered Office and Resident Agent. The registered office of the Company
and the name of the resident agent are as stated in the Articles of
Organization, as may be amended from time to time, and may be changed pursuant
to the Oklahoma Limited Liability Company Act, Okla. Stat. tit. 18, § 2000 et
seq. (the “Act”).

1.4 Purpose. The business and purposes of the Company are to: (a) conduct the
Business; (b) hold and otherwise own and deal with all Capital Contributions and
with such other assets as may be acquired by or contributed to the Company;
(c) engage in any other lawful acts or activities for which limited liability
companies may be formed under the Act; and (d) engage in all activities
necessary, customary, convenient, or incidental to any of the forgoing.

1.5 Term. The term of the Company began on the date the Articles of Organization
were initially filed with the Oklahoma SOS and will continue in existence until
termination and dissolution pursuant to this Agreement and the Act.

ARTICLE 2 MEMBERS

2.1 Authority of the Managing Member. Except as may be expressly provided
otherwise herein, including, without limitation, as provided in Sections 2.2 and
2.3, the Managing Member will conduct, direct, and exercise full control over
all activities of the Company. For purposes hereof, the “Managing Member” shall
be Access (or its successor Affiliate) until such time as Access or its
Affiliates no longer has a Pro Rata Share equal to at least 50%, at which time
Access shall automatically be removed as the Managing Member and, so long as RKI
or its Affiliates has a Pro Rata Share equal to at least 50%, RKI shall be the
Managing Member. All management powers over the business and affairs of the
Company will be exclusively vested in the Managing Member, and the Managing
Member will have the sole power to bind or take any action on behalf of the
Company or to exercise any rights and powers (including the rights and powers to
take certain actions, give, or withhold certain consents or approvals, or make
certain determinations, opinions, judgments, or other decisions) granted to the
Company under this Agreement or any other agreement, instrument, or other
document to which the Company is a party.

2.2 Action Requiring a Unanimous Vote. Notwithstanding anything to the contrary
in this Agreement, the following actions by the Company require the approval of
all of the Voting Interests (collectively, “Unanimous Voting Items”):

(a) The liquidation, dissolution, recapitalization, or reorganization in any
form of transaction of the Company or any Subsidiary;

(b) The election of or any change in the manner in which either (i) the Company
or any Subsidiary or any material transaction to which the Company or any
Subsidiary is a party is treated for tax purposes or (ii) any material item of
income or expense is treated for tax purposes;

(c) Any material change to the Business or operations of the Company in response
to a New Law, as set forth in Section 6.1;

(d) The merger or consolidation of the Company or any Subsidiary with any other
Person;

 

- 2 -



--------------------------------------------------------------------------------

(e) The acquisition by the Company or any Subsidiary of any equity interest in
any other Person;

(f) The issuance of any Units or any equity securities of the Company or any
Subsidiary of the Company;

(g) An initial public offering of the Units or other equity securities of the
Company or any of its Subsidiaries;

(h) An exit from the Business or entry into a line of business other than the
Business by the Company or any Subsidiary or any change to any fundamental
characteristic of the Business;

(i) An amendment to, modification of, or waiver of any provision of the Articles
of Organization, this Agreement, or any Transaction Document;

(j) A declaration of any dividend or distribution on the Units of the Company,
other than a distribution pursuant to Section 3.2;

(k) The filing of a voluntary Bankruptcy or similar proceeding or the election
not to contest any Bankruptcy or similar proceeding filed against the Company or
any Subsidiary;

(l) A conversion of the Company from a limited liability company into a
corporation or other form of business entity;

(m) The encumbering of any assets of the Company (not including any Units of the
Company) or any of its Subsidiaries, in each case, other than in the ordinary
course of the Business (and for clarity, under no circumstances will any pledge
or encumbrance of any assets of the Company in connection with any indebtedness
of any Member be deemed to be in the ordinary course of the Business);

(n) The issuance, incurrence, renewal, refinancing, early repayment, or
discharge of any material indebtedness other than the extension of credit in the
ordinary course of the Business;

(o) The Company’s or any Subsidiary’s guaranteeing of obligations of any other
Person or providing any indemnity not in the ordinary course of the Business;

(p) Except as delegated to the C&O Operator pursuant to Article II of the
Construction and Operating Agreement but subject to the limitations set forth in
Section 7.3(e) of the Construction and Operating Agreement, the commencement or
settlement of any material dispute, arbitration, litigation, mediation, or other
proceeding (other than the commencement or settlement of any such proceeding in
which a Member is a defendant, in which case such Member will not be entitled to
vote on such matter) in which the contested amount is greater than $500,000;

(q) A sale, lease, or disposal of any material asset of the Company or any of
its Subsidiaries;

(r) The entry into any contract, agreement, transaction, or arrangement
(financial or otherwise), or any amendment or modification thereto or material
consent, approval or waiver to be given on the part of the Company thereunder
(other than in connection with the approval of any Budget subject to
Section 2.2(t) or any contracts or purchases subject to Section 2.2(y)), between
the Company and any Member or any Affiliate of a Member (an “Affiliate
Contract”), including the engagement by the Company of the C&O Operator to
provide additional services in addition to those services contemplated by this
Agreement and the Construction and Operating Agreement and, to the extent
Marketer is a Member or an Affiliate of a Member, the engagement by the Company
of the Marketer to provide additional services in addition to those services
contemplated by this Agreement and the Marketing Agreement; a consent, approval
or waiver in this Section 2.2(r) shall be considered “material” if such

 

- 3 -



--------------------------------------------------------------------------------

consent, approval or waiver will have an economic effect, either individually or
together with a series of related transactions, of over $100,000 or would
otherwise reasonably be expected to be material to the continuing operations of
the Company;

(s) Except as otherwise contemplated by the Construction and Operating Agreement
and, if and when the Marketing Agreement becomes effective, the Marketing
Agreement which are subject to Section 2.2(y) below, entering in to any
contract, agreement, transaction, or arrangement (financial or otherwise), or
any amendment or modification thereto or material consent, approval or waiver to
be given on part of the Company thereunder for services utilizing the Gas
Gathering and Processing System;

(t) The adoption of: (i) the Initial Budget and each Subsequent Budget relating
to each next succeeding calendar year and any amendments thereto, (ii) any cost
of service model (and any amendments thereto) under any Gas Services Agreement
and associated model inputs, including, without limitation, volume forecasts,
total revenue forecasts and other forecasts or projections used in the
determination or redetermination of any cost of service calculations under any
Gas Services Agreement, and (iii) any Project Budget for any specific Project
having aggregate expenditures of greater than $5,000,000;

(u) Any expenditures (i) not covered in a Budget or (ii) in excess of 110% of
the aggregate amount budgeted in (A) a Budget (including the budgets included
therein that are submitted by the C&O Operator pursuant to the Construction and
Operating Agreement) or (B) any Subsidiary’s annual operating budget; provided,
however, such consent shall not be necessary in connection with any expenditure
required by reason of an Emergency.

(v) Each Additional Capital Contribution pursuant to Section 3.1(c);

(w) The determination of (i) the Capital Account balance of each Member as of
the date of this Agreement, (ii) the Agreed Value of any Contributed Property or
other property of the Company or (iii) the Carrying Value of any property of
Company;

(x) The obtainment, cancellation, or material modification of insurance on
behalf of the Company other than any insurance required to be purchased by the
C&O Operator on behalf of the Company under the Construction and Operating
Agreement;

(y) The approval of the annual minimum cash reserve to be maintained by the
Company, as recommended by the C&O Operator; and

(z) The entry (i) by the C&O Operator on behalf of the Company into (A) any
contract (or series of related contracts) for services or for the purchase (or
series of related purchases) of items, materials, and supplies under the
Construction and Operating Agreement for amounts greater than $5,000,000 or
(B) any lease for real or personal property that during the term of such lease
is reasonably expected to result in an expenditure of greater than $1,000,000,
provided, however, to the extent any series of related contracts and/or
purchases is related to a project or undertaking previously approved by the
Members, then such consent of the Members shall not be required for each
contract or purchase related to such project or undertaking, unless any
individual contract or purchase (or series of directly related contracts or
purchases for substantially similar services or equipment) is greater than
$5,000,000, or (ii) by the Marketer into any contract to be executed by the
Company in connection with any Gas Services Agreement.

With respect to any Unanimous Voting Item, the Member requesting such approval
will deliver written request for approval to the other Member. Each Member will
deliver its approval or disapproval to the Company within 5 Business Days
following receipt of the request for approval from the requesting Member, and
failure to deliver notice of such approval or disapproval will be deemed
disapproval by such

 

- 4 -



--------------------------------------------------------------------------------

Member of the matters set forth in the request for approval. Notwithstanding the
foregoing, with respect to any proposed Budget, expenditures, contracts, leases
or purchases that are Recoverable Costs to be incurred in connection with the
Company’s fulfillment of its obligations under the Gas Services Agreements, if
the Members are unable to unanimously agree on any such proposed Budget,
expenditures, contracts, leases or purchases within such five-Business Day
period, then, upon the written request of either Member, the Chief Executive
Officer of each Member or its Specified Affiliate shall meet to attempt to
resolve any disputed items with respect to such proposed Budget, expenditures,
contracts, leases or purchases. If the Members and, if applicable, their
respective Chief Executive Officers, are unable to agree on a proposed Budget,
expenditures, contracts or purchases by the date such proposed Budget,
expenditures, contracts, leases or purchases are required to be submitted to the
Shippers or are otherwise obligated to be performed under the Gas Services
Agreements, then such Budget, expenditures, contracts, leases or purchases, as
proposed by the C&O Operator, will be deemed to have been approved by the
Company solely with respect to those items that are Recoverable Costs incurred
in connection with the Company’s fulfillment of its obligations under the Gas
Services Agreements.

2.3 Affiliate Contracts. With respect to any breach or default under any
Affiliate Contract by the counterparty who is an Affiliate of a Member, the
Member who is not an Affiliate of such counterparty shall have the sole and
exclusive right on behalf of the Company to give a notice, demand or other
action to or regarding the counterparty under an Affiliate Contract asserting,
declaring or following a default of an Affiliate Contract on the part of such
counterparty pursuant to and in compliance with the applicable provisions of the
Affiliate Contract. For the avoidance of doubt, the Member that is not an
Affiliate of the C&O Operator shall have the sole authority to act on behalf of
the Company with respect to any breach or default under the Construction and
Operating Agreement, and, if and when the Marketing Agreement becomes effective,
the Member that is not an Affiliate of the Marketer shall have the sole
authority to act on behalf of the Company with respect to any breach or default
under the Marketing Agreement.

2.4 Voting Rights. Each Member will be entitled to one Voting Interest for each
Unit owned by such Member, and holders of partial Units, if any, will be
entitled to a corresponding partial Voting Interest with respect to those Units.
Unless a different vote is required by the Act, the Articles of Organization, or
this Agreement, a majority of the Voting Interests held by Members entitled to
vote with respect thereto is required to approve any matter on which Members are
voting. When the Act, the Articles of Organization, or this Agreement calls for
a vote of the holders of a majority of the Voting Interests to approve a matter
on which the Members are voting, such reference is to a majority of the total of
all Voting Interests then in existence held by Members entitled to vote with
respect to such matter; when the Act, the Articles of Organization, or this
Agreement calls for the unanimous vote of the Members, such reference is to the
total of all Voting Interests then in existence held by Members entitled to vote
with respect to such matter. In the event of any conflict between the voting
requirements in this Article 2 (Members) and any provision of any other
Transaction Documents, the voting requirements set forth in this Article 2
(Members) will govern. Any failure to vote, whether due to absence, abstention,
or otherwise, will be deemed a vote against the proposition upon which the vote
was taken.

2.5 Member Authorization. Members may vote:

(a) In person or by proxy at a meeting or by submitting to a meeting a written
ballot with respect to a specific matter; or

(b) Without a meeting and without notice, pursuant to written consent, before or
after the action, in accordance with Section 2.6.

2.6 Action by Written Consent of Members. A written consent of Members must
state the action taken or to be taken and be signed by holders of Voting
Interests having not less than the minimum

 

- 5 -



--------------------------------------------------------------------------------

number of votes that would be necessary to take the action at a meeting at which
all Members entitled to vote on the action were present and voted. Prompt notice
of the taking of the Company action by less than unanimous written consent will
be given to the Member who has not consented.

2.7 Liability of Members and Affiliates.

(a) A Member will have no personal liability whatsoever to the creditors of the
Company for the liabilities of the Company, except to the extent such Member
specifically agrees in writing to be responsible for such liabilities of the
Company. No past, present, or future director, officer, employee, incorporator,
member, manager, partner, stockholder, agent, attorney, or representative of any
Member will have any liability (whether in contract, tort, or otherwise) for any
liabilities of the Company arising under, in connection with, or related to this
Agreement or for any breach of this Agreement by any Member.

(b) Notwithstanding the foregoing, nothing in this Section 2.7 will relieve any
Member of any liability (i) arising from any transactions pursuant to Article 4
(Transfers of Units) or (ii) as expressly provided in any of the Transaction
Documents.

2.8 Indemnification of Member. The Company will, to the fullest extent permitted
by law, indemnify, hold harmless, and advance expenses to its Members and may
indemnify, hold harmless, and advance expenses to its employees and others
(“Indemnitees”) from, against, and for any and all losses, expenses (including
attorneys’ fees), claims, and demands sustained by reason of any acts or
omissions or alleged acts or omissions, including judgments, penalties, fines,
or expenses (including attorneys’ fees and expenses) incurred in a proceeding
brought by a Person other than the Company or a Member to which the Indemnitee
is a party or is threatened to be made a party arising from the Indemnitee
acting on behalf or at the request of the Company, in any capacity other than as
a counterparty to the Company in any contract or agreement, in good faith, and
in a manner reasonably believed to be in, or not opposed to, the best interest
of the Company; provided, however, that the Company will have no obligation to
indemnify, hold harmless, or advance expenses to an Indemnitee for actions or
omissions that constitute fraud, deceit, gross negligence, or willful misconduct
by the Indemnitee as established by a nonappealable order of a court of
competent jurisdiction.

2.9 Books and Records. Proper and complete records and books of account of all
Company business will be kept in conformity with U.S. generally accepted
accounting principles, subject to normal year-end adjustments. At any reasonable
time, a Member or a Member’s designated representative may inspect and copy, at
such Member’s expense, the records required to be maintained under this
Section 2.9 and any other books and records of the Company. The Company will, or
will cause the C&O Operator to, keep and provide to the Members all of the
following in accordance with the terms and provisions below:

(a) True and complete information regarding the transactions and status of the
Business and financial condition of the Company;

(b) Copies of the Company’s federal, state, and local Tax Returns for which the
applicable statute of limitations has not yet lapsed (which in no event shall be
less than seven years from the date such Tax Return is filed or amended) and
auditor reports and supporting work papers, if any, for the three most recent
Fiscal Years, or such shorter period as the Company has been in existence;

(c) A current list of the full name and last known business or mailing address
of each Member, the date on which each Member became a Member, and the Units
held by each Member;

 

- 6 -



--------------------------------------------------------------------------------

(d) A copy of this Agreement and the Articles of Organization and all amendments
to this Agreement or the Articles of Organization, together with executed copies
of any written powers of attorney pursuant to which any of the foregoing has
been executed;

(e) As soon as available, but not later than fifteen (15) Business Days after
the end of each calendar month financial statements of the Company, including
monthly and year-to-date balance sheets, income statements, cash flow
statements, statements of members’ equity and a general ledger prepared in
accordance with U.S. generally accepted accounting principles applied on a
consistent basis;

(f) As soon as available, but not later than one hundred twenty (120) calendar
days after the end of each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2013), a consolidated balance sheet of Company and its consolidated
Subsidiaries as of December 31 of each Fiscal Year and the related consolidated
statements of income, changes in members’ equity and cash flows of Company and
its consolidated Subsidiaries for the Fiscal Year then ended, such annual
financial reports to include notes and to be in reasonable detail, all prepared
in accordance with GAAP;

(g) No less than fifteen (15) calendar days prior to the submission to the
Internal Revenue Service by Company, a draft copy of the Company’s Form 1065,
U.S. Return of Partnership Income shall be provided to Members, and any changes
thereto reasonably requested by any Member shall be made; during the term of an
extension of time to file, Company will not file any such tax return unless
approved by the Members; provided however that on the final day of such
extension of time to file, the Managing Member shall file a return even without
Member approval in order to cause each such return not to be delinquent;

(h) (1) within fifty-five (55) calendar days after Company’s year-end, an
estimated Schedule K-1 for the immediately preceding taxable year based on
best-available information to date, and (2) not less than sixty (60) calendar
days prior to the due date, including extensions, for the filing of Company’s
federal information return for the immediately preceding taxable year, a final
Schedule K-1, along with copies of all other federal income tax returns or
reports filed by Company for the previous year, as may be required as a result
of the operations of Company, and a schedule of Company book tax differences for
the immediately preceding tax year;

(i) A true and complete description and statement of the Agreed Value of any
property or services contributed or agreed to be contributed by each Member or
otherwise acquired by Company; and

(j) Other information regarding the affairs of Company as is reasonable in
accordance with prudent business practices.

2.10 Meetings of Members. Meetings of Members may be called by any Member.
Business transacted at meetings of the Members will be limited to the purpose or
purposes stated in the notice. Meetings will be held at such location in the
United States designated by the Person(s) calling the meeting, unless otherwise
agreed by all of the Members. The Members having the Voting Interests necessary
to approve the matter which is the subject of the applicable meeting of the
Members will constitute a quorum.

2.11 Notice. The Member(s) calling the meeting will give notice of the time,
place and purpose of the meeting. Notice will be given to all Members in
accordance with Section 7.8 no less than 5 Business Days before the meeting.

2.12 Waiver of Notice. Notice of a meeting of Members to a Member may be waived
in writing by such Member. The attendance of a Member at any meeting constitutes
a waiver of notice of the meeting, unless the Member objects at the beginning of
the meeting to the transaction of any business on grounds that the meeting is
not properly called.

 

- 7 -



--------------------------------------------------------------------------------

2.13 Attendance by Conference Telephone. The Members may participate in a
meeting with the same effect as being present in person by a conference
telephone or by other similar communications equipment through which all Persons
participating in the meeting may hear each other and communicate
contemporaneously with the other participants.

2.14 Quarterly Meetings. The Members will meet regularly on a quarterly basis at
such date, time, and place as will be mutually agreed at least 15 days prior to
the meeting. Pursuant to the Construction and Operating Agreement and, if and
when the Marketing Agreement becomes effective, the Marketing Agreement, the C&O
Operator and Marketer, respectively, will distribute an agenda and discussion
materials (including construction, operating and financial results, and
expenditures in relation to the Initial Budget and the Subsequent Budget) to the
Members at least 10 days prior to the meeting. Any Member may add items to the
agenda by notice to the C&O Operator, the Marketer and the other Members. The
Members will appoint a Person to serve as Secretary for each meeting and cause
the Secretary to prepare and distribute minutes of each such meeting.

2.15 Member Representations. Each Member represents and warrants to the Company
and the other Members as follows:

(a) This Agreement constitutes the legal, valid, and binding obligation of such
Member, enforceable against such Member in accordance with its terms. The Member
has the absolute and unrestricted right, power, and authority to execute and
deliver this Agreement and any agreements or documents required hereby and to
perform such Member’s obligations under the same. No consent, approval, order,
or authorization of, or registration, declaration, or filing with, any foreign,
federal, state, or local or regulatory authority is required to be made or
obtained by such Member in connection with the execution and delivery of this
Agreement by such Member or the consummation by such Member of the transactions
contemplated hereby, except for such consents, approvals, orders,
authorizations, registrations, declarations, or filings which have been
obtained, received, or made.

(b) The execution and delivery of this Agreement by such Member, and the
purchase of the Units pursuant to this Agreement will not conflict with, or
result in, a breach of or a default under, or give rise to a right of
acceleration under, any agreement or instrument to which either such Member is a
party or by which the Member is bound or violate any law, rule, or regulation of
any Governmental Body or any order, writ, injunction, or decree of any court or
Governmental Body to which such Member is subject or by which such Member is
bound.

2.16 Banking. Funds of the Company will be deposited in the name of the Company
in an interest bearing account with Wells Fargo. The funds of the Company will
not be commingled with the funds of any other Person, except as the Members deem
necessary or useful in joint ventures and similar arrangements and unanimously
approve in accordance with Section 2.2.

2.17 Member Reporting. The Company will provide each Member with the following
information:

(a) all information and all notices required to be delivered, or otherwise
delivered notwithstanding the absence of such a requirement, to the Company by
the C&O Operator and the Marketer pursuant to the Construction and Operating
Agreement and the Marketing Agreement, respectively; and

(b) to the extent not covered in paragraph (a), such reports and documentation
as are reasonably required in order to enable the Members to properly and timely
file their Tax Returns.

2.18 Authorized Signatory. Subject to Section 2.2, the Members hereby authorize
the C&O Operator to make, execute, and deliver, or cause to be made, executed,
and delivered, all such agreements, undertakings, documents, instruments, and
certificates in the name and on behalf of the Company in accordance with the
terms and conditions of this Agreement and the Construction and Operating

 

- 8 -



--------------------------------------------------------------------------------

Agreement. After the closing of the Purchase Agreement and subject to
Section 2.2, the Members hereby authorize the Marketer to make, execute, and
deliver, or cause to be made, executed, and delivered, all such agreements,
undertakings, documents, instruments, and certificates in the name and on behalf
of the Company in accordance with the terms and conditions of this Agreement and
the Marketing Agreement.

2.19 Strategy Steering Committee.

(a) The Members will establish a strategy committee (“Strategy Committee”) to
devise and implement medium and long term plans for the development and
operation of the Gas Gathering and Processing Systems and to secure alignment
between the Members as to such development and operation. The Strategy Committee
will focus on, among other things, (i) the development of system scope,
schedule, and budget processes pursuant to the Gas Gathering and Processing
System producer agreements, (ii) the review and development of specific project
execution plans, estimates, and strategies including permitting, land,
engineering, procurement of materials and services, construction, and
commissioning activities for any project in excess of five million dollars
($5,000,000), (iii) longer term development forecasts, which forecasts will
include good faith estimates of development and operation expenditures,
including capital costs and operating costs, for the Gas Gathering and
Processing Systems; (iv) marketing and business development strategies; and
(v) other matters agreed to by the Members, including economic and price
assumption related matters and long term scenarios of prices on a
product-by-product basis.

(b) Each Member will have the right to appoint no less than 3 but not more than
5 representatives to the Strategy Committee. Each Member will appoint its
initial representatives to the Strategy Committee at least 10 Business Days
prior to the first meeting of such committee. Each Member will be entitled to
invite: (i) a reasonable number of its employees to a specific meeting of the
Strategy Committee where such employees’ areas of expertise would provide
valuable input to any matters discussed or proposed to be discussed by the
Strategy Committee; (ii) one or more representatives of C&O Operator, and
(iii) after the closing of the Purchase Agreement, one or more representatives
of the Marketer. The C&O Operator will serve as the chairman of the Strategy
Steering Committee. The chairman will have the responsibility of presiding over
each meeting of the Strategy Committee.

(c) The Strategy Committee will meet at least once every quarter at a mutually
agreed time and location. In addition to the regularly scheduled meetings of the
Strategy Committee, any Member may, from time to time, upon no less than 10
Business Days written notice to the other Members, call a special meeting of the
Strategy Committee for any reasonable purpose. The Member calling such special
meeting will include in such written notice to the other Members the proposed
agenda for such special meeting and a copy of the materials, if any, that the
Member calling such special meeting intends to present at such special meeting.

ARTICLE 3 FINANCIAL PROVISIONS

3.1 Capital of the Company. The Members will fund the Company through Capital
Contributions pursuant to this Section 3.1.

(a) Initial Capital Contributions. The Members have made (in the case of Access)
or will make (in the case of RKI) initial cash or in kind equity Capital
Contributions (“Initial Capital Contributions”). RKI will make its initial
Capital Contributions on the date hereof pursuant to the Contribution Agreement.
The number of Units held by each Member is set forth opposite such Member’s name
on Exhibit A.

(b) Subsequent Capital Contributions. The Members will make subsequent cash
Capital Contributions pursuant to this Section 3.1(b) (“Subsequent Capital
Contributions”). Each Subsequent Capital Contribution will be a Member’s Pro
Rata Share of such amount as determined by the C&O

 

- 9 -



--------------------------------------------------------------------------------

Operator for the next succeeding month based on an applicable Budget approved
(or deemed approved) pursuant to Section 2.2(t) and, if applicable, amended
pursuant to Section 2.2(u), and after taking into account estimated revenues and
expenditures through such next succeeding calendar month and the amount of cash
reserves to be maintained as has been determined by the Members pursuant to
Section 2.2(y). The C&O Operator will provide notice to the Members of each
Subsequent Capital Contribution at least 10 Business Days prior to the first
Business Day of the calendar month for which such Subsequent Capital
Contribution is due. Each Member will pay its Subsequent Capital Contribution to
the Company on or before the first Business Day of the calendar month to which
it relates. If a Member fails to make a Subsequent Capital Contribution pursuant
to this Section 3.1(b), such Member will be subject to the provisions of
Section 3.1(d).

(c) Additional Capital Contributions. Any Capital Contribution by any of the
Members that is in addition to the Initial Capital Contributions and the
Subsequent Capital Contributions will be subject to the prior approval of the
Members in accordance with Section 2.2(v) (any such further contribution
approved by all of the Members, an “Additional Capital Contribution”). If the
Members approve an Additional Capital Contribution pursuant to Section 2.2(v)
then at such time the Members will specify in writing: (i) the aggregate amount
of Additional Capital Contributions to be made by the Members; (ii) the date on
which such funds are due (which date will not be less than 5 Business Days after
the date the Additional Capital Contribution is approved by the Members);
(iii) the Additional Capital Contribution to be made by each Member (which will
be determined in accordance with such Member’s respective Pro Rata Share as of
the date of such approval); and (iv) the purposes for which the additional funds
will be utilized. Subject to Section 3.1(d), each Member hereby agrees to make
Additional Capital Contributions to the Company, in immediately available funds,
in accordance with its respective Pro Rata Share, calculated as of the date the
Members approve such Additional Capital Contribution, at the time and in such
amount as is specified.

(d) Failure to Make Capital Contributions. If a Member fails to make its Pro
Rata Share of any Capital Contribution, then any remaining Member will promptly
provide written notice of such failure to such Member, and such Member will have
14 days from receipt of such written notice to make such Capital Contribution in
the full amount requested from such Member, plus interest on such amount at the
Interest Rate, accruing from the date such Capital Contribution was originally
due to the date such Capital Contribution is actually made; provided that, any
such interest paid will not be treated as a Capital Contribution, and no
adjustment to the Members’ Capital Accounts will be made with respect thereto.
The aggregate amount of any Capital Contribution remaining unpaid after such
14-day cure period is referred to as a “Deficiency”. If a Member fails to make a
Capital Contribution after being given the opportunity to cure such failure
pursuant to this Section 3.1(d) (such Member, a “Defaulting Member”), then the
Company will deliver written notice of the Deficiency to each Member that
contributed its full pro rata share of the required Capital Contributions, which
notice will indicate the Deficiency. Within 5 days of the receipt of any such
notice, such Members may elect, by written notice to the other Members, to fund
the Deficiency on behalf of the Defaulting Member (each such funding Member, a
“Funding Member”). Each Funding Member will have the right to fund a maximum
amount of the Deficiency equal to such Funding Member’s pro rata portion thereof
(i.e., based on the number of Units held by such Funding Member divided by the
number of Units held by all Funding Members). All distributions that otherwise
would be paid to the applicable Defaulting Member (whether before or after
winding up of the Company) will instead be paid directly to the Funding
Member(s), on a pro rata basis, until the Funding Members will have collectively
received distributions equal to, in the aggregate, 300% of the Deficiency.
During any period that a Defaulting Member’s distributions are being paid to the
Funding Members (“Default Period”), such Defaulting Member will have no Voting
Interest or other right to vote for any matter for which the vote or approval of
the Members or such Member’s representatives on the Strategy Committee is
necessary. During the Default Period, a Defaulting Member may elect to pay to
the Company the difference between 300% of the Deficiency and the aggregate
amount of all distributions during such Default Period that would have been paid
to the Defaulting Member that have instead been paid to the Funding Members
(“Default Payment”). The Default Payment will not be

 

- 10 -



--------------------------------------------------------------------------------

treated as a Capital Contribution (other than the portion of the Default Payment
used to return to the Funding Member the portion of the Defaulting Member’s Pro
Rata Share of the relevant Capital Contribution funded by such Funding Member),
and no adjustment to the Members’ Capital Accounts will be made with respect
thereto. Promptly following receipt thereof, the Company will distribute the
Default Payment pro rata to the Funding Members. If a Defaulting Member pays the
Default Payment, such Defaulting Member’s right to distributions, Voting
Interest, and other right to vote for any matter for which the vote or approval
of the Members or such Member’s representatives on the Strategy Committee is
necessary will be restored.

(e) Withdrawal. No Member will be entitled to (i) withdraw any part of the
Member’s Capital Contribution or to receive any distributions from the Company
except as provided for in this Agreement; (ii) demand or receive any assets
other than cash in return for the Member’s Units or capital interest in the
Company; or (iii) be paid interest on any capital contributed to or accumulated
in the Company.

3.2 Distributions.

(a) Distribution of Available Cash. Subject to Section 3.1(d), the Members will
cause the Company to distribute to the Members in proportion to their respective
ownership of Units with respect to each fiscal quarter of the Company an amount
of cash equal to (i) the sum of all cash and cash equivalents of the Company on
hand at the end of such fiscal quarter, minus (ii) the amount of any cash
reserves determined to be necessary or appropriate to conduct the Business of
the Company as has been determined by the Members pursuant to Section 2.2(y).

(b) Other Distributions. Except as otherwise set forth in Section 3.2(a), and
subject to Section 2.2 and Section 3.1(d), the Members may (but will not be
obligated to) cause the Company to make distributions at any time or from time
to time. Distributions under this Section 3.2(b) will be made to the Members in
proportion to their respective ownership of Units, determined at the time of the
distribution.

3.3 Distributions in Kind. If any assets of the Company are distributed to the
Members in kind, those assets will be valued at their fair market value on the
date of the distribution, as agreed upon by the Members in accordance with
Section 2.2(w), and distributed in the same manner that those assets would be
distributed if such assets were cash. If the Members are unable to agree on the
fair market value of assets that would otherwise be distributed in kind, the
Company will sell such assets to an unrelated third party and distribute the net
proceeds in cash.

3.4 Loans by Members. If the Company does not have sufficient cash to pay its
obligations, then any Member may, upon the request of the Managing Member,
advance all or part of the needed funds to, or on behalf of, the Company, which
advance shall be treated as a loan to the Company and not as a Capital
Contribution (“Member Loan”); provided, that each Member shall be given at least
48 hours prior notice so that each Member shall have the opportunity to fund and
participate in each such Member Loan for the amount of such Member’s Pro Rata
Share of the total amount of such Member Loan. Any Member electing to
participate in such Member Loan shall fund such Member’s Pro Rata Share of the
total amount of such Member Loan to the Company within 48 hours of such notice.
Each Member Loan shall bear interest at the Applicable Rate from the date of the
advance until the date of payment. Any amounts loaned pursuant to a Member Loan
shall be included in the following month’s Subsequent Capital Contributions,
which shall be payable in accordance with Section 3.1(b), and such Member Loans
will be paid in full from such Subsequent Capital Contributions.

ARTICLE 4 TRANSFERS OF UNITS

4.1 Transfers Prohibited. No Member will Transfer any interest in any Units
except in accordance with this Article 4 (Transfers of Units); provided,
however, that any Member may Transfer all, but not less than all, of its Units
to any of its Specified Affiliates if (i) such Specified Affiliate executes and
delivers to

 

- 11 -



--------------------------------------------------------------------------------

the Company a counterpart to this Agreement pursuant to which such Specified
Affiliate agrees to be bound by the provisions of this Agreement, (ii) unless
such Transferor is liquidated, such Transferor remains fully liable for its
obligations under this Agreement, and (iii) such Transferor delivers written
notice to the Company and the other Member(s) describing in reasonable detail
the proposed Transfer at least 5 Business Days prior to such Transfer.
Notwithstanding anything herein to the contrary, no Member may Transfer less
than all of its Units pursuant to any Transfer, including, without limitation,
any Transfer permitted by this Article 4. Notwithstanding the foregoing, Access
hereby irrevocably consents to and approves the Transfer of all of RKI’s Units
to Crestwood pursuant to the Purchase Agreement, and Access irrevocably waives
any of its rights under this Agreement with respect to such Transfer by RKI to
Crestwood and agrees that such Transfer is not subject to any of the conditions
and restrictions set forth in this Article 4.

4.2 Right of First Offer. The provisions of this Section 4.2 shall not apply to
a Transfer to a Specified Affiliate or RKI’s Transfer to Crestwood, in each
case, in accordance with Section 4.1 or any indirect Transfer of Units pursuant
to a Change of Control. Subject to Section 4.3 of this Agreement, a Member may
Transfer all, but not less than all, of its Units after first complying with the
following terms and conditions:

(a) Offer. The Transferring Member must first offer all of such Member’s Units
for sale to the Non-Transferring Member pursuant to a written notice specifying,
in reasonable detail, the terms of the offer including the total number of Units
owned by the Transferring Member (the “ROFO Units”), the price and, if the
Transferring Member knows that the ROFO Units not purchased by the
Non-Transferring Members will be sold as part of a larger transfer of assets to
which Section 4.3 would not apply, a statement to that effect.

(b) Member Election. A Non-Transferring Member may elect to purchase the ROFO
Units at the price and on the other terms set forth in such notice by delivering
written notice of such election to the Transferring Member within 30 days after
the Transferring Member’s written notice pursuant to Section 4.2(a) is
delivered. In the event the Non-Transferring Member elects to purchase the ROFO
Units, such Non-Transferring Member will purchase all of the ROFO Units.

(c) Closing. If the Non-Transferring Member has elected to purchase the ROFO
Units from the Transferring Member, subject to any necessary regulatory
approvals, such purchase shall be consummated within 45 days after the delivery
of such election notice(s) to the Transferring Member and the payment of the
purchase price shall be in cash. Any Transfer of the ROFO Units pursuant to this
Section 4.2 shall be made without representation or warranty other than with
respect to the Transferring Member’s authority to enter into, and the
enforceability of, the Transfer, the ownership of the Units and the Units being
free and clear of all liens and other encumbrances.

(d) No Election. If the Non-Transferring Member does not elect to purchase the
ROFO Units from the Transferring Member, then the Transferring Member shall have
the right, during the 150 days following the earlier of (i) the date on which
the Transferring Member receives notice of the last Non-Transferring Member’s
election not to purchase the ROFO Units or (ii) the expiration of the 30-day
period set forth in Section 4.2(b), to Transfer all of the ROFO Units to a
bona-fide third party at a price not less than ninety-five percent (95%) of the
price per Unit specified in the Transferring Member’s notice pursuant to
Section 4.2(a) and on other terms no more favorable to such third-party than
those specified in such notice. If such Transfer is not completed within such
150-day period or the Transferring Member desires to Transfer the ROFO Units for
a purchase price that is less than 95% of the purchase price offered to the
Non-Transferring Member or on other terms and conditions more favorable than
those offered to the Non-Transferring Member, then the provisions of this
Section 4.2 shall once again be applicable to any potential Transfer of the
Units owned by the Transferring Member. The Company shall provide reasonable
access to its books, records and facilities to facilitate the due diligence
process of any bona-fide third party seeking to purchase the Units of a
Transferring Member; provided that such third party has executed a
confidentiality agreement in accordance with Section 7.12.

 

- 12 -



--------------------------------------------------------------------------------

4.3 Tag-Along Rights. The provisions of this Section 4.3 shall not apply to a
Transfer to a Specified Affiliate or RKI’s Transfer to Crestwood, in each case,
as provided in Section 4.1 or any indirect Transfer of Units pursuant to a
Change of Control or a Transfer of Units that is part of a larger Transfer of
assets by a Member where the Units represent less than 25% of the aggregate
value of the assets being Transferred. A Member may Transfer all, but not less
than all, of its Units after first complying with the following terms and
conditions:

(a) Notice. If any Transferring Member desires to Transfer all of its Units
pursuant to a bona fide written offer or a definitive purchase agreement to
purchase Units from such Member, including, without limitation, a Transfer
pursuant to Section 4.2, (the “Proposed Co-Sale Transfer”), then such
Transferring Member shall offer (the “Co-Sale Offer”) to include in the Proposed
Co-Sale Transfer the Units owned and designated by any other Member (the
“Co-Sale Members”) on the same terms as the Transferring Member, in each case,
according to the remaining terms of this Section 4.3. The Transferring Member
shall give written notice to each Co-Sale Member (the “Co-Sale Notice”) at least
30 days prior to the scheduled closing of the Proposed Co-Sale Transfer. The
Co-Sale Notice shall specify the proposed Transferee (the “Co-Sale Buyer”), the
Units proposed to be Transferred as part of the Proposed Co-Sale Transfer, the
amount and type of consideration to be received therefor and the place and date
on which the Transfer is to be consummated.

(b) Election. Any Co-Sale Member that wishes to accept the Co-Sale Offer and
participate in the Proposed Co-Sale Transfer must deliver written notice (an
“Election Notice”) to the Transferring Member within 20 days following the date
the Co-Sale Notice is received indicating such Co-Sale Member’s irrevocable and
unconditional election to Transfer all, but not less than all, of such Co-Sale
Member’s Units to the Co-Sale Buyer upon the same terms and conditions specified
in the Co-Sale Notice. If a Co-Sale Member timely delivers an Election Notice,
then the Transferring Member shall use reasonable efforts to cause the Co-Sale
Buyer to agree to acquire all, but not less than all, of such Co-Sale Member’s
Units upon the same terms and conditions as specified in the Co-Sale Notice. If
the Co-Sale Buyer agrees to purchase all, but not less than all, of such Co-Sale
Member’s Units upon the same terms and conditions as specified in the Co-Sale
Notice, then the closing of the purchase of the Units of the Transferring Member
and such Co-Sale Member(s) shall be consummated simultaneously and upon the same
terms and conditions specified in the Co-Sale Notice. If the Co-Sale Buyer does
not agree to purchase all, but not less than all, of such Co-Sale Member’s Units
upon the same terms and conditions as specified in the Co-Sale Notice, then the
Transferring Member may not proceed with the proposed Transfer.

(c) No Election. If neither of the Co-Sale Members provide the Transferring
Member with an Election Notice during the 10-day period, then the Transferring
Member shall have the right, for a period of one hundred eighty (180) days
following the earlier of (i) the date on which the Transferring Member receives
notice of the last Co-Sale Member’s non-election of its rights under this
Section 4.3 or (ii) the expiration of such 10-day period, to consummate the
Transfer of all, but not less than all, of such Transferring Member’s Units to
the Co-Sale Buyer upon the same terms and conditions as specified in the Co-Sale
Notice.

4.4 Additional Restrictions on Transfer. The terms and conditions in this
Section 4.4 shall not apply to RKI’s Transfer to Crestwood in accordance with
Section 4.1.

(a) Right to Become Substitute Member. Each Transferee in a Transfer expressly
permitted by, and effectuated in compliance with, this Agreement will be
admitted as a substitute Member promptly after the completion of such Transfer
and at such time as all of the following conditions are met: (i) the

 

- 13 -



--------------------------------------------------------------------------------

Transferor or such Transferee has furnished the Company with a true and complete
copy of each of the documents effecting or evidencing the Transfer, including a
statement setting forth the Units owned by each of the Transferor and the
Transferee following completion of such Transfer; (ii) such Transferee has
agreed in writing, for the benefit of the Company and each of the other Members,
as applicable, to be bound by all of the provisions of this Agreement, which
writing will set forth the notice address of such Transferee for purposes of
receiving notices hereunder in accordance with Section 7.8; and (iii) the
Transferor or such Transferee pays, or otherwise reimburses the Company for, all
reasonable costs and expenses (including attorneys’ fees) incurred by the
Company in connection with such Transfer, unless such obligation is waived by
the Members in writing. A Transferee will have no rights under the Act, the
Articles of Organization, or this Agreement, specifically including, without
limitation, any Voting Interest, until the requirements of this Article 4
(Transfers of Units) have been met.

(b) Legal Opinion. No Transfer of Units pursuant to Article 4 may be made unless
(i) in the opinion of the Transferee’s counsel, in form and substance reasonably
satisfactory to the other Members (unless all such other Members waive their
right to receive such opinion), such Transfer would not violate any federal
securities laws applicable to the Company or the interest to be Transferred, or
cause the Company to be required to register as an “Investment Company” under
the Investment Company Act of 1940, as amended and (ii) the Transferee provides
reasonable assurance that such Transfer would not violate any state or foreign
securities laws applicable to the Company or the interest to be Transferred.
Such opinion of counsel will be delivered in writing to the Company prior to the
date of the Transfer (unless waived in accordance with this provision).

(c) Authority. If the Transferee is not an individual, it will provide the
Company with evidence, satisfactory to counsel for the Company, of its authority
to become a Member under the terms and provisions of this Agreement.

(d) No Avoidance of Provisions. No Member will directly or indirectly (i) permit
the Transfer of all or any portion of such Member’s Units, (ii) give any Person
a proxy for such Member’s voting rights with respect to the Company or transfer
any derivative voting rights with respect to the Company to any Person, or
(iii) otherwise seek to avoid the provisions of this Agreement by issuing, or
permitting the issuance of, any direct or indirect equity or beneficial interest
in such Member or its Units, in any such case in a manner which would fail to
comply with this Article 4 (Transfers of Units) if such Member had Transferred
Units directly. Notwithstanding the foregoing, nothing herein shall prevent:
(i) the sale or Transfer of any preferred equity interests (provided that such
preferred equity interests shall not have the power to appoint a majority of the
members of the board of directors or other governing authority of such Member)
or less than 50% of the common equity interests in a direct or indirect owner of
a Member or (ii) the occurrence of a Change of Control.

4.5 Void Transfers. Any Transfer by any Member of any Units in contravention of
this Agreement (including the failure of the Transferee to execute a counterpart
to this Agreement), which would (either considered alone or in the aggregate
with prior Transfers by the same Member or other Members) cause the Company to
not be treated as a partnership for U.S. federal income tax purposes, or which
would result in a violation of the Act or any applicable law, rule, regulation
or order, will be void and ineffectual and will not bind or be recognized by the
Company or any other party. No such purported Transferee will have any rights as
a Member, including any Voting Interest or rights to any profits, losses or
distributions of the Company.

4.6 Distributions and Allocations in Respect to Transferred Interests. If any
Unit is Transferred during any accounting period in compliance with the
provisions of this Article 4 (Transfers of Units), profits, losses, each item
thereof and all other items attributable to the Transferred Interest for such
period will be divided and allocated between the Transferor and the Transferee
by taking into account their varying interests during the period in accordance
with Code Sec. 706(d) and the Regulations issued

 

- 14 -



--------------------------------------------------------------------------------

thereunder, using any conventions permitted by law and selected by the Members;
provided that the Members agree that with respect to the Transfer by RKI of its
Units to Crestwood pursuant to the Purchase Agreement the taxable year of the
Company will close on the date of the consummation of such Transfer. All
distributions on or before the date of such Transfer will be made to the
Transferor, and all distributions thereafter will be made to the Transferee.
Neither the Company nor the Members will incur any liability for making
allocations and distributions in accordance with the provisions of this
Section 4.6 whether or not the Members or the Company have knowledge of any
Transfer of ownership of any Units. In addition, both the Company and the
Members will be entitled to treat the Transferor as the absolute owner thereof
in all respects, and will incur no liability for distributions made in good
faith to it, until such time as the Transfer meets all of the requirements of
this Agreement.

ARTICLE 5 DISSOLUTION

5.1 Events Causing Dissolution. The Company will dissolve and its Business will
be wound up upon the approval of the Members pursuant to Section 2.2(a).

5.2 Dissolution Procedure. Upon dissolution of the Company, the Members will
promptly wind up the affairs of the Company, liquidate, and discharge or provide
for all debts and liabilities of the Company and distribute the remaining assets
in accordance with the Act and this Agreement. The Members will use reasonable
efforts to complete the winding up within one year of dissolution. If assets are
distributed in kind to the Members, all assets will be valued at their then fair
market value as determined by the Members in accordance with Section 2.2(w), and
the Members’ Capital Accounts will be adjusted accordingly, as provided for in
Code Sec. 704(b) and the Regulations thereunder. This fair market value will be
used for purposes of determining the amount of any distribution to a Member
pursuant to Section 5.5.

5.3 Profits or Losses in Winding Up. The Members will continue to share Net
Profits and Net Losses (and items thereof) during the winding up process in the
same proportion as before the dissolution. Any gain or loss on the disposition
of Company assets in the process of winding up will be allocated among the
Members in accordance with the provisions of Section 6.3, except as may be
otherwise required by the Code or the Regulations.

5.4 Tax Obligations. Before the assets of the Company are distributed pursuant
to Section 5.5, the Company will file tax returns and pay tax obligations if and
as required by law.

5.5 Distributions at Liquidation. Subject to the right of the Members to
establish cash reserves as may be deemed reasonably necessary for any contingent
or unforeseen liabilities or obligations of the Company, the proceeds of the
liquidation and any other funds of the Company will be distributed as follows:

(a) first, to the payment and discharge of all of the Company’s debts and
liabilities to creditors, including the C&O Operator, Members and their
Affiliates as provided in Section 2040(A)(1) and (A)(2) of the Act; and

(b) second, subject to Section 3.1(d), to the Members as provided in
Section 3.2.

(c) It is the intent of the Members that the allocations provided in Article 6
result in the distributions required pursuant to Section 5.5(b) being in
accordance with positive Capital Accounts as provided for in the Regulations
under Code Section 704(b). However, if after giving hypothetical effect to the
allocations required by Article 6, the Capital Accounts of the Members are in
such ratios or balances that distributions pursuant to Section 5.5(b) would not
be in accordance with the positive Capital Accounts of the Members as required
by the Regulations under Code Section 704(b), such failure shall not affect or
alter the distributions required by Section (b). Rather, the Members will make
other allocations of Net

 

- 15 -



--------------------------------------------------------------------------------

Profit and Net Loss, or items of income, gain, loss or deduction among the
Members which, to the extent possible, will result in the Capital Accounts of
each Member having a balance prior to distribution equal to the amount of
distributions to be received by such Member pursuant to Section 5.5(b).

5.6 Final Report. Within a reasonable time following the completion of the
liquidation and winding up of the Company, the Members will produce a statement
of the assets and liabilities of the Company as of the date of complete
liquidation and each Member’s portion of payments and distributions pursuant to
Section 5.5.

5.7 Rights of Member; Restoration of Capital Account. Each Member will look
solely to the assets of the Company for all distributions, and no Member will
have recourse (upon dissolution or otherwise) against any other Member;
provided, however, that nothing contained herein will alter the obligations that
a Member may have to any other Member under any Transaction Document (other than
this Agreement). No Member will be entitled to receive property other than cash
upon dissolution and termination of the Company. No Member will be obligated to
restore a negative balance of such Member’s Capital Account.

5.8 Termination. Upon the completion of the liquidation and winding up of the
Company and the distribution of all Company assets, the Company will terminate.
The Members will have the authority to execute and record Articles of
Dissolution as well as any and all other documents required to effect the
dissolution and termination of the Company.

5.9 Waiver of Judicial Dissolution. To the fullest extent permitted by law and
notwithstanding anything set forth in this Agreement to the contrary, each
Member hereby waives and renounces any right to seek judicial dissolution,
liquidation or termination of the Company under Section 2038 of the Act or
otherwise at law or in equity.

ARTICLE 6 TAX PROVISIONS AND CAPITAL ACCOUNTS

6.1 Tax Matters. Until removed or replaced in accordance with the terms of this
Agreement and the Construction and Operating Agreement, the Managing Member will
serve as “tax matters partner” of the Company within the meaning of
Section 6231(a)(7) of the Code (the “Tax Member”). In such capacity, the Tax
Member shall, subject to the Member consent requirements under Section 2.2, have
the rights and obligations to take all actions authorized and required under the
Code and the Regulations. The Tax Member will take action as may be necessary to
cause each other Member to become a “notice partner” within the meaning of Code
Sec. 6223. The Tax Member shall give prompt notice to each other Member of any
and all notices it receives from the Internal Revenue Service concerning the
Company, including any notice of audit, any notice of action with respect to a
revenue agent’s report, any notice of a thirty (30) day appeal letter and any
notice of a deficiency in tax concerning the Company’s Federal income tax
return. Each Member shall be given at least five Business Days advance notice
from the Tax Member of the time and place of, and shall have the right to
participate in (i) any material aspect of any administrative proceedings
relating to the determination of partnership items at the Company level and
(ii) any material discussions with the Internal Revenue Service relating to the
allocations pursuant to Article 6 of this Agreement. During the period Access is
the Tax Member, any compensation to be paid to the Tax Member with respect to
the services that it will provide to the Company under the fixed fee arrangement
set forth in the Construction and Operating Agreement, which the Members and the
Company acknowledge is inclusive of all payments due to the Tax Member for its
services as tax matters partner hereunder, will be treated as a payment made
under Section 707(a) of the Code. Upon the enactment of any tax legislation that
any Member deems to have a material impact on the status, Business, operations,
management, or other affairs of the Company (a “New Law”), such Member may
submit a request to the Tax Member to call a meeting of the Members to discuss
the implications of the New Law. Upon receipt of such request, the Tax Member
will call a meeting of the Members as soon as possible in accordance with the
procedures set forth in Article 2

 

- 16 -



--------------------------------------------------------------------------------

(Members). Any decision of the Members to alter, adjust, change, or modify the
status, Business, operations, management, or other affairs of the Company in
connection with such New Law will be subject to the consent requirements of
Section 2.2(c).

6.2 Capital Accounts.

(a) Maintenance. A Capital Account will be established and maintained for each
Member. Each Member’s Capital Account (i) will be increased by (A) the amount of
money contributed by that Member to the Company, (B) the Agreed Value of
Contributed Property contributed by that Member to the Company (net of
liabilities associated with the Contributed Property that the Company is
considered to assume or take subject to under the provisions of Code Sec. 752)
and (C) allocations to that Member of Net Profits and other items of income and
gain which are specially allocated to such Member pursuant to Article 6 (Tax
Provisions and Capital Accounts); and (ii) will be decreased by (A) the amount
of money distributed to that Member by the Company, (B) the fair market value of
property distributed to that Member by the Company (net of liabilities
associated with the distributed property that the Member is considered to assume
or take subject to under the provisions of Code Sec. 752), and (C) allocations
to that Member of Net Losses and other items of loss and deductions which are
specially allocated to such Member pursuant to Article 6 (Tax Provisions and
Capital Accounts). For purposes of making the adjustments to the Members’
Capital Accounts as set forth in the immediately preceding sentence, a liability
of the Company that is assumed by a Member will be treated as money contributed
by such Member to the Company, and a liability of a Member assumed by the
Company will be treated as money distributed to such Member by the Company,
subject to the exceptions and other rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(c). Except as otherwise provided in this Agreement,
whenever it is necessary to determine the Capital Account balance of any Member
for purposes of this Agreement, the Capital Account of the Member will be
determined after giving effect to (1) all Capital Contributions made to the
Company on or after the date of this Agreement, (2) all allocations of income,
gain, deduction, and loss pursuant to this Article 6 (Tax Provisions and Capital
Accounts) for operations and transactions effected on or after the date of this
Agreement and prior to the date such determination is required to be made under
this Agreement, and (3) all distributions made on or after the date of this
Agreement.

(b) Transfers. Upon the Transfer of a Member’s Units or part of a Member’s
Units, the Capital Account of the Transferor Member that is attributable to the
Transferred Units will be carried over to the Transferee.

(c) Book/Tax Disparities. The realization, recognition, and classification of
any item of income, gain, loss, or deduction for Capital Account purposes will
be the same as its realization, recognition and classification for federal
income tax purposes, provided, however, that:

(i) Any deductions for depreciation, cost recovery, or amortization attributable
to Contributed Property will be determined as if the adjusted tax basis of such
property on the date it was acquired by the Company was equal to the Agreed
Value of such property. Upon adjustment pursuant to this Section 6.2 of the
Carrying Value of the Company Property subject to depreciation, cost recovery,
or amortization, any further deductions for such depreciation, cost recovery, or
amortization will be determined as if the adjusted tax basis of such property
were equal to its Carrying Value immediately following such adjustment. Any
deductions for depreciation, cost recovery, or amortization under this
Section 6.2(c)(i) will be computed in accordance with Sec.
1.704-1(b)(2)(iv)(g)(3) of the Regulations.

(ii) Any income, gain or loss attributable to the taxable disposition of any
property will be determined by the Company as if the adjusted tax basis of such
property as of such date of disposition were equal in amount to the Carrying
Value of such property as of such date.

 

- 17 -



--------------------------------------------------------------------------------

(iii) All items incurred by the Company that cannot be deducted under Sections
267(a)(1) or 707(b) of the Code will, for purposes of Capital Accounts, be
treated as an item of deduction for purposes of determining Net Profits and Net
Losses.

(iv) In the Members’ discretion, upon the contribution to the Company by a new
or existing Member of cash or Contributed Property, the Capital Accounts of all
Members and the Carrying Values of all Company Properties immediately prior to
such contribution will be adjusted (consistent with the provisions hereof and
with the Regulations under Code Sec. 704) upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to each Company Property, as if
such Unrealized Gain or Unrealized Loss had been recognized upon an actual sale
of each such property immediately prior to such contribution and had been
allocated to the Members in accordance with Section 6.3.

(v) In the Members’ discretion, immediately before the actual distribution of
any Company Property (other than cash or deemed cash) or the distribution of
cash or deemed cash in redemption of all or a portion of a Member’s interest,
the Capital Accounts of all Members and the Carrying Value of all Company
Property will be adjusted (consistent with the provisions of this Agreement and
Regulations under Code Sec. 704) upward or downward to reflect any Unrealized
Gain or Unrealized Loss attributable to each item of Company Property, as if
such Unrealized Gain or Unrealized Loss had been recognized upon an actual sale
of each such item of Company Property immediately prior to such distribution and
had been allocated to the Members at such time in accordance with Section 6.3.

(vi) The computation of all items of income, gain, loss, and deduction will
include those items described in Code Sec. 705(a)(1)(B) and Sec. 705(a)(2)(B)
Expenditures without regard to the fact that such items are not includable in
gross income or are not deductible for federal income tax purposes.

(d) General Requirement. In addition to the adjustments required by the
foregoing provisions of this Section 6.2, the Capital Accounts of the Members
will be adjusted in accordance with the capital account maintenance rules of
Sec. 1.704-1(b)(2)(iv) of the Regulations. The foregoing provisions of this
Section 6.2 are intended to comply with Sec. 1.704-1(b)(2)(iv) of the
Regulations and will be interpreted and applied in a manner consistent with such
Regulations. If the Members determine that it is prudent to modify the manner in
which the Capital Accounts are computed in order to comply with such
Regulations, the Members may make such modification. No Member will have any
liability to any other Member for any failure to exercise any such discretion to
make any modifications permitted under this Subsection 6.2(d).

(e) Current Capital Accounts. Subject to the remaining provisions of this
Section 6.2(e), the Capital Account balance of each Member will equal the
amounts set forth in Exhibit C to the Contribution Agreement and Exhibit A to
this Agreement; the aggregate Carrying Values of the assets contributed or
deemed contributed by each Member will equal the amounts set forth in Exhibit B
to this Agreement. The Capital Account balance set forth in Exhibit A and
Carrying Values set forth in Exhibit B reflect an estimate of the capital
expenditures incurred since the commencement of construction of the Gas
Gathering and Processing Systems through May 31, 2013, but which the Members
agree shall be adjusted, upon mutual and reasonable agreement of the Members (or
any successors thereto) within 90 days of the execution of this Agreement, to
reflect the actual capital expenditures incurred (or accrued) in the
construction of the Gas Gathering and Processing Systems from commencement of
the construction thereof through the date of this Agreement (which expenditures
shall be determined from the information available from the books and records of
Access, which shall be determinative of such actual capital expenditures absent
manifest error) and to reflect the application of the foregoing provisions of
this Section 6.2. The Agreed Value and the Carrying Value of each asset or
relevant category of assets of

 

- 18 -



--------------------------------------------------------------------------------

the Company as of the date of this Agreement will be determined pursuant to
Section 2.2(w); provided that any such determination shall require the approval
of RKI (not to be unreasonably withheld) notwithstanding the fact that it has
ceased to be a Member. Access agrees that if the Purchase Agreement is
consummated and RKI’s Units are Transferred to Crestwood, Crestwood, as the
Transferee of the RKI Units, shall have the same rights previously held by RKI
with respect to any determinations required by this Section 6.2(e) which are not
finalized prior to such Transfer of RKI’s Units. The Managing Member shall
reflect the finally determined Capital Account balances, Agreed Values and
Carrying Values determined in accordance with this Section 6.2(e) in the
Company’s books and records.

6.3 Capital Account Allocations.

(a) Profits and Losses. After giving effect to the special allocations in
Section 6.3(b) and Section 6.3(c), Net Profits and Net Losses will be allocated
as follows:

(i) Net Profits. Net Profits will be allocated among the Members in proportion
to their respective ownership of Units.

(ii) Net Losses. Net Losses will be allocated among the Members in proportion to
their respective ownership of Units.

(b) Regulatory Allocations. Notwithstanding Section 6.3(a), the following
special allocations will be made in the following order and priority:

(i) Minimum Gain Chargeback. Notwithstanding anything in this Agreement to the
contrary, if there is a net decrease in Company Minimum Gain (as defined in
accordance with “partnership minimum gain” as defined in Sec. 1.704-2(d) of the
Regulations) during any tax year of the Company, then, prior to any other
allocations provided for in this Agreement, a Member will be specially allocated
items of Company income and gain for the year (and, if necessary, for succeeding
years) equal to that Member’s share of the net decrease in Company Minimum Gain
in accordance with Sec. 1.704-2(g) of the Regulations and other applicable
Regulations. The items to be allocated will be determined in accordance with
Sec. 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. This Section 6.3(b)(i)
is intended to comply with the minimum gain chargeback requirement in Sec.
1.704-2(f) of the Regulations and will be interpreted consistently therewith.

(ii) Member Minimum Gain Chargeback. Notwithstanding any other provision in the
Agreement to the contrary (other than Section 6.3(b)(i) which shall be applied
first), if during a taxable year of the Company there is a net decrease in
Member Minimum Gain attributable to Member Nonrecourse Debt determined in
accordance with Sec. 1.704-2(i)(3) of the Regulations, then each Member who has
a share of the Member Minimum Gain attributable to such Member Nonrecourse Debt
(determined under Sec. 1.704-2(i)(5) of the Regulations) will be allocated items
of income and gain for the year (and, if necessary, for succeeding years) in an
amount equal to that Member’s share of the net decrease in Member Minimum Gain,
determined in accordance with Sec. 1.704-2(i)(4) and 1.704-2(j)(2) of the
Regulations. This Section 6.3(b)(ii) is intended to comply with the minimum gain
chargeback requirement in Sec. 1.704-2(i)(4) of the Regulations and will be
interpreted consistently therewith.

(iii) Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in subsections (4), (5), or
(6) of Sec. 1.704-1(b)(2)(ii)(d) of the Regulations, then items of income and
gain will be specially allocated to the Member in an amount and manner
sufficient to eliminate as quickly as possible, to the extent required by the
Regulations, any deficit in a Member’s Capital Account caused by the unexpected
adjustment, allocation, or distribution, but only to the extent that the Member
does not otherwise have an

 

- 19 -



--------------------------------------------------------------------------------

obligation to restore its capital account deficit. This Section 6.3(b)(iii) is
intended to satisfy the provisions of Sec. 1.704-1(b)(2)(ii)(d) of the
Regulations and will be interpreted consistently therewith.

(iv) Gross Income Allocation. In any event any Member has a deficit Capital
Account at the end of a taxable year that is in excess of the sum of the amount
such partner is obligated to restore pursuant to the penultimate sentence of
Sec. 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations, each such Member will
be allocated items of Company income and gain in the amount of such excess as
quickly as possible; provided, that an allocation pursuant to this
Section 6.3(b)(iv) will be made only if and to the extent that such Member would
have such Capital Account deficit after all other allocations provided in this
Article 6 (Tax Provisions and Capital Accounts) have been tentatively made as if
this Section 6.3(b)(iv) were not a part of this Agreement.

(v) Nonrecourse Deductions. Nonrecourse Deductions for each taxable year will be
allocated among the Members in proportion to their respective ownership of
Units.

(vi) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions will be
specially allocated, as provided in Sec. 1.704-2(i) of the Regulations, to the
Members in accordance with the ratios in which they bear the economic risk of
loss for the Member Nonrecourse Debt for purposes of Sec. 1.752-2 of the
Regulations.

(vii) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Sec. 734(b) or 743(b) of the Code is
required, pursuant to Sec. 1.704-1(b)(2)(iv)(m) of the Regulations, to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts will be treated as an item of gain (if the adjustment
increases the basis of the asset) or an item of loss (if the adjustment
decreases the basis of the asset) and such gain or loss will be specially
allocated among the Members in a manner consistent with the manner in which
their Capital Accounts are required to be adjusted pursuant to Sec.
1.704-1(b)(2)(iv)(m) of the Regulations.

(viii) Special Allocations for 300% Payments. If a Defaulting Member fails to
make its Pro Rata Share of any Capital Contribution and one or more Funding
Members fund the Deficiency on behalf of the Defaulting Member pursuant to
Section 3.1(d), after giving effect to all other special allocations in this
Section 6.3(b), all or a portion of the remaining items of Company income or
gain for the taxable year, if any, will be specially allocated to the Funding
Members in proportion to the cumulative distributions each Funding Member has
received pursuant to Section 3.1(d) in excess of the Deficiency funded by such
Funding Member from the formation of the Company to the end of such taxable year
until the aggregate amounts of income or gain allocated to each such Member
pursuant to this Section 6.3(b)(viii) for the taxable year in question and all
prior years is equal to the cumulative amount of such distributions received by
such Funding Member; provided that, notwithstanding the foregoing, to the extent
a Defaulting Member makes a Default Payment which is distributed to a Funding
Member pursuant to Section 3.1(d), such Default Payment shall be deemed a
payment directly from the Defaulting Member to the Funding Member rather than a
distribution from the Company and no special allocations shall be made pursuant
to this Section 6.3(b)(viii) with respect to such Default Payment.

(ix) Reallocation. To the extent Net Losses allocated to a Member would cause
such Member to have an Adjusted Capital Account Deficit at the end of any
taxable year, the Net Losses will be reallocated to other Members. If any Member
receives an allocation of Net Losses otherwise allocable to another Member in
accordance with this Section 6.3(b)(ix), such Member shall be allocated Net
Profits in subsequent taxable years necessary to reverse the effect of such
allocation of Net Losses. Such allocation of Net Profits (if any) shall be made
before any allocations under Section 6.3(a) but after any other allocations
under Section 6.3(b).

(x) Notwithstanding any other provision of this Agreement, no allocation of Net
Profit or Net Loss or item of profit or loss will be made to a Member if the
allocation would not have “economic effect” under Treasury Regulations
Section 1.704-1(b)(2)(ii) or otherwise would not be in accordance with the
Member’s interest in the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(3) or 1.704-1(b)(4)(iv).

 

- 20 -



--------------------------------------------------------------------------------

(c) Ameliorative Allocations. The Regulatory Allocations are intended to comply
with certain requirements under Section 704 of the Code and the Regulations. It
is the intent of the Members that all Regulatory Allocations will be offset with
other Regulatory Allocations or special allocations of other items of income,
gain, loss, or deduction of the Company pursuant to this Section 6.3(c). The Tax
Member will, to the fullest extent permissible under applicable law, make
allocations pursuant to this Section 6.3(c) to minimize any distortions in the
economic arrangement of the Members that might otherwise result from the
application of the Regulatory Allocations and, in that regard, will take into
account any future required offsetting allocations.

6.4 Tax Allocations.

(a) The Company will, except to the extent such item is subject to allocation
pursuant to, Section 6.4(b) or Section 6.4(c) below, allocate each item of
income, gain, loss, deduction, and credit, as determined for federal income tax
purposes, in the same manner as such item was allocated for purposes of
maintaining the Members’ Capital Accounts.

(b) In the case of Contributed Property, items of income, gain, loss, deduction,
and credit, as determined for federal income tax purposes, will be allocated
first in a manner consistent with the requirements of Code Sec. 704(c) to take
into account the difference between the Agreed Value of such property and its
adjusted tax basis at the time of contribution. In the case of Adjusted
Property, such items will be allocated in a manner consistent with the
principles of Code Sec. 704(c) to take into account the difference between the
Carrying Value of such property and its adjusted tax basis. Such allocations
will be made using the remedial allocation method described in Sec. 1.704-3(d)
of the Regulations or as the Members otherwise determine in accordance with
Section 2.2(b).

(c) Whenever the income, gain, and loss of the Company allocable under this
Agreement consist of items of different character for tax purposes (e.g.,
ordinary income, long-term capital gain, interest expense, etc.), the income,
gain, and loss for tax purposes allocable to each Member will be deemed to
include the Member’s pro rata share of each such item, except as otherwise
required by the Code and the Regulations. Notwithstanding the foregoing, if the
Company realizes depreciation recapture income pursuant to Code Secs. 1245 or
1250 (or other comparable provision) as the result of the sale or other
disposition of any asset, the allocations to each Member hereunder will be
deemed to include the same proportion of such depreciation recapture as the
total amount of deductions for tax depreciation of such asset previously
allocated to such Member bears to the total amount of deductions for tax
depreciation of such asset previously allocated to all Members, as provided in
the Regulations. This Section 6.4(c) will be construed to affect only the
character, rather than the amount, of any items of income, gain, and loss.

6.5 Elections. Except where the consent of the Members is required or as
otherwise provided herein, all elections required or permitted to be made by the
Company under the Code will be made by the Tax Member in its reasonable
discretion.

(a) I.R.C. Section 754 Election. Company will make the election provided in
Section 754 of the Code on the Company’s initial federal income Tax Return.

 

- 21 -



--------------------------------------------------------------------------------

(b) Pro Rata Method. In the event of a Transfer of ownership of all of the Units
of a Member after the date of this Agreement, the Transferor and the Transferee
will have the option to elect the pro rata method of determining items to be
included in the taxable income of the respective party pursuant to Treasury
Regulations Section 1.706-1(c)(2) or any successor provision thereto; provided
the Members agree that with respect to the Transfer by RKI of its Units to
Crestwood pursuant to the Purchase Agreement the taxable year of the Company
will close on the date of the consummation of such Transfer. Upon presentation
by the Transferor and its Transferee to the Tax Member of an agreement duly
executed under the applicable regulations, subject to Section 4.6, the Company
will use the pro rata method in reporting partnership items to the Transferor
Member and its Transferee in connection with the Transferred Interest.

(c) Organizational Expenses. The Company will make a timely election to amortize
organizational and start-up expenditures of the Company as permitted under
Sections 195 and 709(b) of the Code.

6.6 Accounting Period. Unless a different tax year is required under the Code
and the Regulations, the Company’s accounting period and its tax year will be
the calendar year.

ARTICLE 7 GENERAL PROVISIONS

7.1 Entire Agreement. This Agreement, any exhibit or schedules hereto, and the
other Transaction Documents constitute the full and entire understanding and
agreement among the Members with regard to the subject matters hereof and
thereof. Upon a termination of this Agreement, the rights and obligations of the
Members under Section 2.7 and, to the extent applicable, Article 7 (General
Provisions) will survive.

7.2 Binding Provisions; Assignment. The covenants and agreements contained in
this Agreement will be binding upon the heirs, personal representatives,
successors, and assigns of the respective Members. Except for Transfers pursuant
to Article 4 (Transfers of Units), none of the rights, privileges, or
obligations set forth in, arising under, or created by this Agreement may be
assigned or transferred without the prior written consent of all of the Members.

7.3 No Fiduciary Duties; Corporate Opportunities.

(a) To the fullest extent permitted by the Act, the Members hereby agree that
the Members will owe no fiduciary duties to the Company or to any other Member
and that all such duties are hereby eliminated. In furtherance of the foregoing,
each Member hereby agrees that in exercising all rights under this Agreement,
including all management and voting rights under Article 2 (Members), each
Member may consider its own interests exclusively and will have no duty or
obligation to consider the interests of the Company or the interests of any
other Member. The Company and each Member hereby waives, on behalf of itself and
its Affiliates, any claim or cause of action against any other Member and its
Affiliates for any breach of fiduciary duty to the Company by such Member or any
of its Affiliates. The Members hereby expressly acknowledge and agree that the
sole rights and remedies are those contained in the express terms of this
Agreement and the other Transaction Documents and that no implied duties are
intended to be created or enforceable hereunder or thereunder.

(b) The Company and each Member hereby renounce any interest or expectancy in
any business opportunity, investment, transaction or other matter in which any
Member participates or desires or seeks to participate (each, an “Opportunity”).
No Member shall have any obligation to communicate or offer any Opportunity to
the Company, and any Member may pursue for itself or direct, sell, assign or
transfer to any Person any Opportunity; provided, however, that any Opportunity
with respect to any gas gathering or processing within Converse County, Wyoming
shall be first presented to the Company (each, an “Expansion Opportunity”). In
the event the other Member, on behalf of the Company, decides not to pursue such
Expansion Opportunity; then such Expansion Opportunity may be pursued by the
Member that presented such Expansion Opportunity outside of the Company.

 

- 22 -



--------------------------------------------------------------------------------

7.4 Governing Law; Jurisdiction. This Agreement and all questions relating to
the interpretation or enforcement of this Agreement will be governed by and
construed in accordance with the laws of the State of Oklahoma without regard to
the laws of the State of Oklahoma or any other jurisdiction that would call for
the application of the substantive laws of any jurisdiction other than Oklahoma.

7.5 Waiver of Jury Trial. EACH OF THE MEMBERS HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT SUCH MEMBER MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION BASED ON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT, OR ACTION OF ANY MEMBER, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.

7.6 Severability. Each provision of this Agreement will be considered severable,
and if for any reason any provision of this Agreement is determined to be
invalid and contrary to any existing or future law, the invalidity will not
impair the operation of or affect those portions of this Agreement that are
valid.

7.7 Specific Performance. The Members understand and agree that any Member may
suffer irreparable damage in the event the provisions of Article 4 (Transfers of
Units) or Section 7.12 are not specifically performed according to their
respective terms. Accordingly, the Members agree that the terms of Article 4
(Transfers of Units) or Section 7.12 are enforceable by a decree of specific
performance or by injunction or both and each Member waives any right it may
have to challenge the enforceability of such provisions by a decree of specific
performance or injunction or both and agrees it will not argue in any proceeding
that the requirements for such remedy have not been met, that monetary damages
constitute a sufficient remedy or make any other argument in opposition to the
specific performance of such provisions.

7.8 Notices. Except as otherwise provided in this Agreement, all notices
required or permitted to be given under this Agreement will be sufficient and
deemed delivered if in writing, as follows: (a) by personally delivering the
notice to the Member entitled to receive it, at the time of such delivery;
(b) by depositing the notice in the United States registered mail with postage
prepaid, return receipt requested, as of the date indicated on such return
receipt; (c) by Federal Express or any other reputable overnight courier with
delivery confirmation, as of the date indicated in the delivery confirmation; or
(d) by confirmed facsimile or electronic mail in .pdf or similar format, as of
the date of transmission (provided that any notice received by facsimile or
electronic mail transmission on a non-Business Day or on any Business Day after
5:00 p.m. addressee’s local time will be deemed to have been received at 9:00
a.m. addressee’s local time on the next Business Day). All notices to the
Company will be addressed to each Member at the applicable address set forth
below. All notices to the Members will be addressed as follows:

 

If to Access:    Access MLP Operating, L.L.C.    525 Central Park Drive   
Oklahoma City, Oklahoma 73105    Attn: Vice President-Western Operations    Fax:
405-727-3146    Email – walter.bennett@accessmidstream.com    Access MLP
Operating, L.L.C.    525 Central Park Drive    Oklahoma City, Oklahoma 73105   
Attn: General Counsel    Fax: 405-727-3372    Email –
regina.gregory@accessmidstream.com

 

- 23 -



--------------------------------------------------------------------------------

If to RKI:

   RKI Exploration & Production, LLC    210 Park Avenue, Suite 900    Oklahoma
City, OK 73102    Attn: Manager – Oil & Gas Sales    Facsimile: (405) 996-5746
   Email – jfowler@rkixp.com

Any Member may specify a different address by written notice to the other
Members. The change of address will be effective upon the other Members’ receipt
of the notice of the change of address.

7.9 Counterparts. This Agreement may be executed in two or more counterparts,
any one of which counterparts need not contain the signatures of more than one
party, each one of which counterparts constitutes an original, and all of which
counterparts taken together constitute one and the same instrument. A signature
delivered by facsimile or other electronic transmission (including e-mail) will
be considered an original signature. Any Person may rely on a copy or
reproduction of this Agreement, and an original will be made available upon
reasonable request.

7.10 No Third-Party Beneficiaries. Except for the provisions of Section 2.9
hereof with respect to Indemnitees, nothing contained in this Agreement will
create or be deemed to create any rights or benefits in any third parties.

7.11 Amendment of Agreement. Neither this Agreement nor the Articles of
Organization may be amended or modified except by a vote pursuant to
Section 2.2(i).

7.12 Confidentiality. No Member will divulge to any Person any confidential
information, paper or document relating to the assets, liabilities, operations,
Business affairs, or any other such information about the Company or any of its
Subsidiaries that is not already publicly available or that has not been
publicly disclosed pursuant to authorization by the Members, except (a) as
required by law or under the terms of a subpoena or order issued by a court of
competent jurisdiction or by any applicable governmental body, (b) as required
pursuant to an order of a court of competent jurisdiction, (c) as necessary to
perform its obligations pursuant to the applicable Transaction Documents, or
(d) to a Specified Affiliate, provided that, any Member disclosing any such
information to a Specified Affiliate will (i) inform such Specified Affiliate of
the obligations of this Section 7.12 and (ii) be responsible for any breach of
this Section 7.12 by any such Specified Affiliate. The right to maintain the
confidentiality of the affairs of the Company in connection with the Company’s
Business may be enforced by the Company by way of an injunction issued out of
any court of competent jurisdiction, and such right will not restrict or take
the place of the Company’s rights to money damages, actual and exemplary, for a
violation of the provisions of this Section 7.12. Notwithstanding anything to
the contrary in this Section 7.12, a Member may disclose information about the
Company or any of its Subsidiaries to potential Transferees of Units; provided,
however (except with respect to Transfers permitted by Section 4.1), that prior
written notice of such disclosure must be provided to the other Members
(including the identity of the potential Transferee and the information to be
disclosed) and such potential Transferee must execute a confidentiality
agreement in customary form prior to such disclosure which (1) requires the
recipient to keep the

 

- 24 -



--------------------------------------------------------------------------------

information confidential, (2) prohibits the recipient from using the information
for any purpose other than evaluating the potential Transfer, and (3) provides
the Company with third party beneficiary rights. The confidentiality obligations
of the Members will survive any termination of the membership of any Member in
the Company. Notwithstanding the foregoing or anything else herein to the
contrary, the Members (and each Affiliate and Person acting on behalf of any
Member) agree that each Member (and each employee, representative, and other
agent of such Member) may disclose to any and all Persons, without limitation of
any kind, the transaction’s tax treatment and tax structure (as such terms are
used in Sections 6011 and 6112 of the Code and the Regulations thereunder)
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) provided to such Member or such Person relating to such
tax treatment and tax structure, except to the extent necessary to comply with
any applicable federal or state securities laws.

7.13 Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom may be granted, only by a written
document executed by the Members. No such waiver or consent will be deemed to be
or will constitute a waiver or consent with respect to any other terms or
provisions of this Agreement, whether or not similar. Each such waiver or
consent will be effective only in the specific instance and for the purpose for
which it was given and will not constitute a continuing waiver or consent. No
failure or delay by a Member to exercise any right, power, or remedy under this
Agreement, and no course of dealing among the parties to this Agreement, will
operate as a waiver of any such right, power, or remedy of the Member. No single
or partial exercise of any right, power, or remedy under this Agreement by a
Member, nor any abandonment or discontinuance of steps to enforce any such
right, power, or remedy, will preclude the Member from any other or further
exercise thereof or the exercise of any other right, power, or remedy under this
Agreement. The election of any remedy by a Member will not constitute a waiver
of the right of such Member to pursue other available remedies. No notice to or
demand on a Member not expressly required under this Agreement will entitle the
Member receiving the notice or demand to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Member giving the notice or demand to any other or further action in any
circumstances without the notice or demand.

7.14 Interpretation. The parties to this Agreement acknowledge and agree that:
(a) each Member and its counsel has reviewed, or has had the opportunity to
review, the terms and provisions of this Agreement; (b) any rule of construction
to the effect that any ambiguities are resolved against the drafting Member will
not be used to interpret this Agreement; and (c) the terms and provisions of
this Agreement will be construed fairly as to all Members and not in favor of or
against any Member, regardless of which Member was generally responsible for the
preparation of this Agreement. The words “include,” “includes,” and “including”
in this Agreement mean “include/includes/including without limitation.” The use
of “or” is not intended to be exclusive unless expressly indicated otherwise.
All references to $, currency, monetary values, and dollars set forth herein
will mean United States (U.S.) dollars. When any Member may take any permissive
action, including the granting of a consent, the exercise of any voting right,
the waiver of any provision of this Agreement or otherwise, whether to take such
action is in its sole and absolute discretion. The use of the masculine,
feminine, or neuter gender or the singular or plural form of words will not
limit any provisions of this Agreement. A statement that an item is listed,
disclosed, or described means that it is correctly listed, disclosed, or
described, and a statement that a copy of an item has been delivered means a
true and correct copy of the item has been delivered. Time is of the essence in
this Agreement. Whenever this Agreement refers to a number of days, such number
will refer to calendar days unless Business Days are specified. Whenever any
action must be taken hereunder on or by a day that is not a Business Day, then
such action may be validly taken on or by the next day that is a Business Day.
Any reference herein to any law will be construed as referring to such law as
amended, modified, codified, or reenacted, in whole or in part, and in effect
from time to time. All article, section, subsection, and exhibit references used
in this Agreement are to articles, sections, subsections, and exhibits to this
Agreement unless otherwise specified. The exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.

 

- 25 -



--------------------------------------------------------------------------------

7.15 Headings and Captions. The headings and captions of the various articles
and sections of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions of this Agreement.

7.16 Expenses. Except as otherwise set forth in this Agreement, each Member will
pay the fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by the Member) in connection with any requests for
consents or waivers by such Member under this Agreement, including any
amendments or waivers to this Agreement.

7.17 Limitation on Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY EXPRESSLY DISCLAIMS, WAIVES, AND RELEASES
THE OTHER PARTIES TO THIS AGREEMENT FROM, AND EXCLUDES ANY RECOVERY FOR ITS OWN,
SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL, INCIDENTAL, AND INDIRECT DAMAGES
(INCLUDING LOSS OF, DAMAGE TO, OR DELAY IN PROFIT, REVENUE, OR PRODUCTION)
RELATING TO, ASSOCIATED WITH, OR ARISING OUT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY SUCH DAMAGES RELATING TO,
ASSOCIATED WITH, OR ARISING OUT OF MATTERS INVOLVING ANY PARTY ACTING IN ITS
CAPACITY AS A PARTY HERETO, OR AN OPERATOR UNDER ANY APPLICABLE TRANSACTION
DOCUMENT. NO LAW, THEORY, OR PUBLIC POLICY WILL BE GIVEN EFFECT WHICH WOULD
UNDERMINE, DIMINISH, OR REDUCE THE EFFECTIVENESS OF THE FOREGOING WAIVER, IT
BEING THE EXPRESS INTENT, UNDERSTANDING, AND AGREEMENT OF THE PARTIES HERETO
THAT SUCH DAMAGE WAIVER, EXCLUSION, DISCLAIMER, AND RELEASE IS TO BE GIVEN THE
FULLEST EFFECT, NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT, OR
CONCURRENT), STRICT LIABILITY, OR OTHER LEGAL FAULT OF ANY PARTY.

7.18 Laws and Regulations. This Agreement is subject to all present and future
orders, rules, and regulations of any regulatory body having jurisdiction and to
the laws of the United States or any State having jurisdiction; and in the event
this Agreement or any provision hereof will be found contrary to or in conflict
with any such order, rule, regulation, or law, this Agreement will be deemed
modified to the extent necessary to comply with such order, rule, regulation, or
law, but only for the period of time and in the jurisdiction for which such
order, rule, regulation, or law is in effect.

ARTICLE 8 DEFINITIONS

The following words and phrases will have the meanings specified in this Article
8 (Definitions):

“Access” has the meaning set forth in the preamble.

“Act” has the meaning set forth in Section 1.3.

“Additional Capital Contributions” has the meaning set forth in Section 3.1(c).

“Adjusted Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the end of any relevant date after giving effect to the
following adjustments:

(a) Credit to such Capital Account any amounts which such Member is deemed to be
obligated to restore pursuant to Treasury Regulations Sections
1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704 2(i)(5); and

(b) Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

- 26 -



--------------------------------------------------------------------------------

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Treasury Regulations Sections 1.704-1(b)(2)(ii)(d) and
1.704-2, and shall be interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in that Member’s Adjusted Capital Account.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 6.2(c).

“Affiliate” means with reference to any Person any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
An “Affiliate” includes, with respect to a Member, (i) any corporation at least
a majority of whose outstanding securities ordinarily having the right to vote
at elections of directors is owned directly or indirectly by a Member or
(ii) any other form of business entity in which a Member, by virtue of a direct
or indirect ownership interest, has the right to elect a majority of the members
of such entity’s governing body. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. “Controlled by” and under “common control
with” have correlative meanings. Notwithstanding anything herein to the
contrary, an “Affiliate” shall not include a Party’s equity owner of its
ultimate parent or any other Person who would be an “Affiliate” under this
definition solely by reason of having a common private equity owner.

“Agreed Value” means the fair market value of Contributed Property or other
property of the Company, as agreed upon by the Members in accordance with
Section 2.2(w).

“Agreement” has the meaning set forth in the preamble.

“Applicable Rate” means the per annum rate of interest established from time to
time by JPMorgan Chase Bank as its prime rate (which rate may not be the lowest
rate of interest charged by JPMorgan Chase Bank to its customers) plus 2%.

“Articles of Organization” has the meaning set forth in the Recitals.

“Bankruptcy” will mean with respect to any Person (a) the commencement of a case
or other proceeding, without the application or consent of such Person, in any
court, seeking the liquidation, reorganization, debt arrangement, dissolution,
winding up, or composition or readjustment of debts of such Person, the
appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator, or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy, insolvency, reorganization, winding up, or composition or
adjustment of debts, if such case or proceeding has continued undismissed,
undischarged, unbounded, or unstayed and in effect for a period of 120
consecutive days; or an order for relief in respect of such Person has been
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or (b) the commencement by such Person
of a voluntary case or other proceeding under any applicable bankruptcy,
insolvency, reorganization, debt arrangement, dissolution, or other similar law
now or hereafter in effect, or the consent by such Person to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian, or
sequestrator (or other similar official) for such Person, or the general
assignment by such Person of all or substantially all of its property for the
benefit of creditors, or such Person will fail to, or admit in writing its
inability to, pay its debts generally as they become due, or such Person or its
board of directors will vote to implement any of the foregoing; or (c) the
commencement against the Person of any case, proceeding, or other action seeking
issuance of a warrant of attachment, execution, or similar process against all
or any substantial part of its assets, which results in the entry of an order
for any such relief which is not vacated,

 

- 27 -



--------------------------------------------------------------------------------

discharged, or stayed or bonded pending appeal within 90 days from the entry
thereof; or (d) the taking by the Person of any material action in furtherance
of, or indicating its consent to, approval of, or acquiescence in any of the
acts set forth in clause (a), (b), or (c) above.

“Budget” means any of the Initial Budget or any Subsequent Budget or Project
Budget.

“Business” means the design, rights-of-way acquisition, construction,
maintenance, operation, marketing and business development of the Gas Gathering
and Processing Systems.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in Oklahoma City, Oklahoma.

“C&O Operator” means the Operator under the Construction and Operating Agreement
as defined therein.

“Capital Account” means the individual capital account of each Member reflecting
the contributions, distributions and allocations of income, gain, loss,
deduction, expense, and credit to each Member and maintained as provided in
Article 6 (Tax Provisions and Capital Accounts).

“Capital Contribution” means the amount of money or the fair market value of
other property contributed to the Company with respect to the interest in the
Company held by a particular Member, including without limitation the Initial
Capital Contribution, the Subsequent Capital Contributions and any Additional
Capital Contributions.

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation, cost
recovery, and amortization deductions charged to the Capital Accounts pursuant
to Section 6.2 with respect to such property, as well as any other reductions as
a result of sales, retirements, and other dispositions of assets included in a
Contributed Property, as of the time of determination, (b) with respect to an
Adjusted Property, the value of such property immediately following the
adjustment provided in Section 6.2 reduced (but not below zero) by all
depreciation, cost recovery, and amortization deductions charged to the Capital
Accounts pursuant to Section 6.2 with respect to such property, as well as any
other reductions as a result of sales, retirements, or dispositions of assets
included in Adjusted Property, as of the time of determination, and (c) with
respect to any other property, the adjusted basis of such property for federal
income tax purposes as of the time of determination.

“Change of Control” means: (i) means the sale of all or substantially all of the
assets of the ultimate parent company of a Member to another Person; (ii) a sale
of any of the equity interests in the ultimate parent company of a Member; or
(iii) a merger, consolidation, recapitalization or reorganization of the
ultimate parent company.

“Co-Sale Buyer” has the meaning set forth in Section 4.3.

“Co-Sale Members” has the meaning set forth in Section 4.3.

“Co-Sale Notice” has the meaning set forth in Section 4.3.

“Co-Sale Offer” has the meaning set forth in Section 4.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

 

- 28 -



--------------------------------------------------------------------------------

“Company Property” or “Company Properties” means all interests, properties,
whether real or personal, and rights of any type owned or held by the Company,
whether owned or held by the Company at the date of its formation or thereafter
acquired.

“Construction and Operating Agreement” means that certain Construction and
Operating Agreement by and between the Company and Access, dated June 20, 2013.

“Contributed Property” means property or other consideration (other than cash)
contributed to the Company by a Member in exchange for Units.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Crestwood” has the meaning set forth in the Recitals.

“Default Payment” has the meaning set forth in Section 3.1(d).

“Default Period” has the meaning set forth in Section 3.1(d).

“Defaulting Member” has the meaning set forth in Section 3.1(d).

“Deficiency” has the meaning set forth in Section 3.1(d).

“Election Notice” has the meaning set forth in Section 4.3.

“Emergency” means a sudden or unexpected event that causes, or risks causing, an
Environmental Condition or breach of any Environmental Law, damage to the
Facilities or other property, or the injury, illness, or death of any Person and
is of such a nature that responding to the event cannot, in the reasonable
discretion of C&O Operator, await the decision of the Company. For purposes of
this definition: (i) “Environmental Condition” means any incident, condition or
situation which has previously resulted in, gives rise to, or could reasonably
be expected to result in, (x) a reporting obligation to a Governmental Body
under an Environmental Law, other than reports required in the ordinary course
of business, (y) a liability of the Company under an Environmental Law or (z) a
liability of the C&O Operator in its capacity as the C&O Operator pursuant to
the Construction and Operating Agreement under an Environmental Law, other than
an obligation or liability arising in the ordinary course of business, and
(ii) “Environmental Law” means any and all applicable Laws in effect from time
to time during the term of this Agreement pertaining to the protection of the
environment, wildlife or other natural resources, including the Clean Air Act,
as amended, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, the Federal Water Pollution Control Act, as amended,
the Resource Conservation and Recovery Act of 1976, as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and the Environmental
Species Act, as amended, and any applicable state statute or regulation in lieu
of or supplemental to such federal laws.

“First Agreement” has the meaning set forth in the Recitals.

“Fiscal Year” means the fiscal year of Company, and its taxable year for federal
income tax purposes, each of which shall be the calendar year unless otherwise
established by the Members.

“Funding Member” has the meaning set forth in Section 3.1(d).

“Gas Gathering and Processing Systems” means that gathering pipeline,
compression, dehydration, treating, processing plant, and related facilities to
gather and process gas from the wellhead to redelivery

 

- 29 -



--------------------------------------------------------------------------------

points as directed by the shippers under various gas gathering and processing
contracts per the terms and in relation to the dedicated areas set forth in the
various gas gathering and gas processing contracts, as the same may be amended
or supplemented from time to time by unanimous approval of the Members. In order
to avoid any doubt, the Members acknowledge and agree that the provisions of
Section 7.3 expressly extend to the consideration and determinations by the
Members regarding any proposed expansion or other modification of the Gas
Gathering and Processing Systems.

“Gas Services Agreements” means the gas gathering agreements, gas processing
agreements or any other agreements providing for gas gathering, processing or
other natural gas services entered into between the Company and Shippers.

“Governmental Body” means any (a) international, federal, state, local, or
municipal government, or (b) governmental or quasi-governmental authority of any
nature, including, (i) any governmental agency, branch, department, official, or
entity, (ii) any court, judicial authority, or other tribunal and (iii) any
arbitration body or tribunal.

“Indemnitees” has the meaning set forth in Section 2.8.

“Initial Budget” has the meaning set forth in the Construction and Operating
Agreement.

“Initial Capital Contributions” has the meaning set forth in Section 3.1(a).

“Interest Rate” means the per annum rate of interest established from time to
time by JPMorgan Chase Bank as its prime rate (which rate may not be the lowest
rate of interest charged by JPMorgan Chase Bank to its customers) plus 2%.

“Managing Member” has the meaning set forth in Section 2.1.

“Marketer” means the Marketer under the Marketing Agreement as defined therein.

“Marketing Agreement” means that certain Marketing Services Agreement by and
between the Company and Crestwood, dated as of the date hereof.

“Member” means each Person who owns Units and, if such Person is a Transferee,
who has complied with the terms of Article 4 (Transfers of Units).

“Member Minimum Gain” will have the meaning given the term “partner nonrecourse
debt minimum gain” set forth in Sec. 1.704-2(i)(2) of the Regulations, and will
be computed as provided in Sec. 1.704-2(i)(3) of the Regulations.

“Member Nonrecourse Debt” means any liability (or portion thereof) of the
Company that constitutes debt which, by its terms, is nonrecourse to the Company
and the Members for purposes of Sec. 1.1001-2 of the Regulations, but for which
a Member or a related Person (within the meaning of Sec. 1.752-4(b)(4) of the
Regulations) bears the economic risk of loss as determined under Sec.
1.704-2(b)(4) of the Regulations.

“Member Nonrecourse Deductions” will have the meaning given to the term “Partner
Nonrecourse Deductions” in Sec. 1.704-2(i) of the Regulations. The amount of
Member Nonrecourse Deductions with respect to a Member Nonrecourse Debt for any
taxable year equals the excess, if any, of the net increase, if any, in the
amount of Member Minimum Gain attributable to such Member Nonrecourse Debt
during such taxable year over the aggregate amount of any distributions during
such taxable year to the Member that bears the economic risk of loss for such
Member Nonrecourse Debt to the extent such distributions are from the proceeds
of such Member Nonrecourse Debt and are allocable to an increase in Member
Minimum Gain attributable to such Member Nonrecourse Debt determined in
accordance with Sec. 1.704-2(i) of the Regulations.

 

- 30 -



--------------------------------------------------------------------------------

“Minimum Gain” means the amount determined, by computing with respect to each
Nonrecourse Liability of the Company, the amount of gain, if any, that would be
realized by the Company if it disposed of the property securing such liability
in full satisfaction thereof, and by then aggregating the amounts so computed.

“Net Losses” means, with respect to any fiscal period, the excess of the
aggregate recognized losses and expenses incurred during such fiscal period by
the Company over the aggregate recognized income and gain during such fiscal
period by the Company, as computed for federal income tax purposes, with the
adjustments set forth in Section 6.2(c), from all sources whatsoever (including
income that is exempt from federal income tax and not otherwise taken into
account in computing Net Losses) and, in the case of the sale or other taxable
exchange or disposition of a capital asset, the excess of the adjusted tax basis
thereof over the revenue realized on such sale or other taxable exchange or
disposition; provided, however, Net Losses will not include any items which are
specifically allocated under Sections 6.3(b) and 6.3(c) (Tax Provisions and
Capital Accounts).

“Net Profits” means, with respect to any fiscal period, the excess of the
aggregate net recognized income and gain during such fiscal period by the
Company over all recognized expenses and losses incurred during such fiscal
period by the Company, as computed for federal income tax purposes, with the
adjustments set forth in Section 6.2(c), from all sources whatsoever (including
income that is exempt from federal income tax and not otherwise taken into
account in computing Net Profits), and, in the case of the sale or other taxable
exchange or disposition of a capital asset, the excess of the amount realized by
the Company on such sale or other taxable exchange or disposition over the
adjusted tax basis thereof; provided, however, Net Profits will not include any
items which are specifically allocated under Sections 6.3(b) and 6.3(c) (Tax
Provisions and Capital Accounts).

“New Law” has the meaning set forth in Section 6.1.

“Nonrecourse Deductions” has the meaning given such term in Sec. 1.704-2(b)(1)
of the Regulations. The amount of Nonrecourse Deductions for any taxable year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain attributable to Nonrecourse Liabilities during such taxable year
over the aggregate amount of any distributions during such taxable year of
proceeds of a Nonrecourse Liability that are allocable to an increase in
Partnership Minimum Gain attributable to Nonrecourse Liabilities, determined in
accordance with the provisions of Sec. 1.704-2(c) of the Regulations.

“Nonrecourse Liability” means a liability (or that portion of a liability) with
respect to which no Person personally bears the economic risk of loss as
determined under Sec. 1.704-2(b)(3) of the Regulations.

“Non-Transferring Member” means the Member other than the Transferring Member.

“Oklahoma SOS” has the meaning set forth in the Recitals.

“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, cooperative, or
association, any foreign trust or foreign business organization, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such “Person” where the context so permits.

“Project” means any capital project under a Gas Services Agreement.

“Project Budget” means a capital expenditures budget for any Project.

 

- 31 -



--------------------------------------------------------------------------------

“Proposed Co-Sale Transfer” has the meaning set forth in Section 4.3.

“Pro Rata Share” means, with respect to each Member, a fraction, expressed as a
percentage, the numerator of which is the number of Units held by such Member
and the denominator of which is the number of Units held by all Members.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Recoverable Costs” means any costs that are reimbursable in full to JV LLC
under (a) that certain Gas Gathering and Processing Contract dated effective as
of July 1, 2012, by and between RKI Exploration and Production LLC and JV LLC
(the “RKI GGPA”), (b) that certain Gas Gathering and Processing Contract dated
effective as of July 1, 2012, by and among Chesapeake Energy Marketing,
Chesapeake Operating, Inc., Chesapeake AEZ Exploration, L.L.C., Chesapeake
Exploration, L.L.C. and JV LLC (the “CHK GGPA”), including, without limitation,
those costs that are fully reimbursable to JV LLC by reason of the “COS
Calculations,” as defined in the RKI GGPA and CHK GGPA, respectively, and
(c) any other Gas Services Agreements unanimously approved by the Members.

“Regulations” means temporary, proposed, and final federal income tax
regulations promulgated by the Secretary of the Treasury pursuant to authority
granted in the Code, as the same may be in effect from time to time.

“Regulatory Allocations” means the allocations in Section 6.3(b) other than
Section 6.3(b)(viii).

“RKI” has the meaning set forth in the preamble.

“Sec. 705(a)(2)(B) Expenditure” means any expenditure of the Company described
in Code Sec. 705(a)(2)(B) and any expenditure considered to be an expenditure
described in Code Sec. 705(a)(2)(B) pursuant to Code Sec. 704(b) and the
Regulations thereunder.

“Shippers” has the meaning set forth in the Construction and Operating
Agreement.

“Specified Affiliate” means (a) with respect to RKI: REMI Midstream, LLC or any
of its successors or Subsidiaries; provided, however, that REMI Midstream, LLC
or its successors or Subsidiaries shall no longer be Specified Affiliates after
the closing of the Purchase Agreement, (b) with respect to Access: Access
Midstream Partners, L.P. or any of its successors or Subsidiaries, and (c) after
the closing of the Purchase Agreement, with respect to Crestwood: Crestwood
Midstream Partners, L.P. or any of its successors (including, for the avoidance
of doubt, Inergy Midstream, L.P. upon the closing of the pending Change of
Control of Crestwood).

“Strategy Committee” has the meaning set forth in Section 2.19(a).

“Subsequent Budget” has the meaning set forth in the Construction and Operating
Agreement.

“Subsequent Capital Contributions” has the meaning set forth in Section 3.1(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (a) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For

 

- 32 -



--------------------------------------------------------------------------------

purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a limited liability company, partnership, association, or other
business entity (other than a corporation) if such Person or Persons will be
allocated a majority of limited liability company, partnership, association, or
other business entity gains or losses. For purposes hereof, references to a
“Subsidiary” of any Person will be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

“Tax Member” has the meaning set forth in Section 6.1.

“Tax Purposes” has the meaning set forth in the Recitals.

“Tax Return” means all returns, declarations, statements, reports, claims for
refund, information returns, and forms, including any schedule or attachment
thereto, and including any amendment thereof, relating to taxes or other charges
in the nature of a tax imposed by any Governmental Body.

“Transaction” has the meaning set forth in the Recitals.

“Transaction Documents” means this Agreement, the Marketing Agreement (if and
when it becomes effective), the Construction and Operating Agreement, the Gas
Gathering and Processing Agreement and any other agreement between or among the
Company and/or the Members relating to the relationship contemplated by this
Agreement and the aforementioned agreements, as any of the foregoing may be
amended from time to time.

“Transfer” means any sale, transfer, assignment, exchange, hypothecation, or
other direct or indirect disposition (whether with or without consideration,
whether voluntarily or involuntarily or by operation of law) or the acts thereof
and includes any transaction which would result in Units, or specific interests
associated with Units, being directly or indirectly owned or held by any Person
other than a Specified Affiliate. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” will have the correlative
meanings.

“Transferred Interest” means all or any portion of a Member’s Units that the
Member seeks to Transfer.

“Transferring Member” means a Member seeking to Transfer all or any portion of
its Units (or any interest therein).

“Unanimous Voting Items” has the meaning set forth in Section 2.2.

“Units” means that element of ownership of the Company entitling its holder to
(a) participate in the profits, losses, and distributions of the Company as set
forth in Article 6 (Tax Provisions and Capital Accounts) and to the capital
interest associated with the Units and (ii) exercise voting rights according to
the Voting Interests associated with the Units.

“Unrealized Gain” means the excess (attributable to a Company Property), if any,
of the fair market value of such property as of the date of determination (as
reasonably determined by the Members) over the Carrying Value of such property
as of the date of determination (prior to the adjustment to be made pursuant to
Section 6.2 as of such date).

“Unrealized Loss” means the excess (attributable to a Company Property), if any,
of the Carrying Value of such property as of the date of determination (prior to
the adjustment to be made pursuant to Section 6.2 as of such date) over its fair
market value as of such date of determination (as reasonably determined by the
Members).

 

- 33 -



--------------------------------------------------------------------------------

“Voting Interest” means a Member’s right to vote on Company matters as set forth
in Article 2 (Members).

* * * * *

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Limited Liability Company Agreement as of the date first above
written.

 

Access MLP Operating, L.L.C. By:  

/s/ J. Michael Stice

Name:   J. Michael Stice Title:   Chief Executive Officer RKI Exploration &
Production, LLC By:  

/s/ Jeffrey A. Bonney

Name:   Jeffrey A. Bonney Title:   VP & CFO

[Signature Page to LLC Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Member

   Units    Capital Account Balance  

Access

   500 Units    $ 46,421,780.72   

RKI

   500 Units    $ 46,421,780.72   



--------------------------------------------------------------------------------

Exhibit B

Carrying Values

 

Member

   Carrying Value  

Access

   $ 46,421,780.72   

RKI

   $ 46,421,780.72   



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPANY INTERESTS ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

Execution Version

EXHIBIT C

COMPANY INTERESTS ASSIGNMENT AGREEMENT

This Company Interests Assignment Agreement is made and entered into as of
            , 2013 (this “Agreement”), by and between RKI Exploration &
Production, LLC, a Delaware limited liability company (“Assignor”), and
Crestwood Niobrara LLC, a Delaware limited liability company (“Assignee”).

WHEREAS, reference is hereby made to that certain Purchase and Sale Agreement
dated June 21, 2012 (the “Purchase Agreement”) by and between Assignor and
Assignee;

WHEREAS, Assignor owns fifty percent (50%) of the issued and outstanding equity
interests (the “Company Interests”) of Jackalope Gas Gathering Services, L.L.C.,
an Oklahoma limited liability company (the “Company”); and

WHEREAS, in accordance with the Purchase Agreement, Assignor now desires to
sell, assign, transfer and convey all of the Company Interests to Assignee in
accordance with the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement and other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Assignment. For value received, Assignor hereby sells, assigns, transfers and
conveys to Assignee and its successors and assigns all of Assignor’s right,
title and interest in and to the Company Interests.

2. Further Documents. Assignor covenants and agrees with Assignee that Assignor
and its successors and assigns shall execute, acknowledge and deliver such other
instruments of conveyance and transfer and take such other action as may
reasonably be required to more effectively sell, assign, transfer and convey to
and vest in Assignee, or Assignee’s successors and assigns, and to put Assignee,
or Assignee’s successors and assigns, in possession of the Company Interests
sold, assigned, transferred and conveyed hereunder or otherwise carry out the
purposes of this Assignment.

3. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Texas, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

4. Counterparts. This Assignment may be executed in any number of counterparts,
and each counterpart hereof shall be deemed to be an original instrument, but
all such counterparts shall constitute but one agreement. A manual signature on
this Assignment, an image of which shall be transmitted electronically, shall
constitute an original signature for all purposes. The delivery of copies of
this Assignment, including executed signature pages by electronic transmission
will constitute effective delivery.

 

1



--------------------------------------------------------------------------------

5. Successors and Assigns. This Assignment shall bind Assignor and its
successors and assigns and inure to the benefit of Assignee and its successors
and assigns.

6. Conflicts. This Assignment is executed and delivered in connection with the
Purchase Agreement; provided that this Assignment is subject and subordinate to
all of the terms and provisions of the Purchase Agreement, and in the event of
any conflict between any term or provision hereof and any term or provision of
the Purchase Agreement, the latter shall control. Notwithstanding anything to
the contrary, nothing herein is intended to, nor shall it, extend, amplify or
otherwise alter the representations, warranties, covenants and obligations of
the parties contained in the Purchase Agreement or the survival thereof.

7. Waiver; Amendment. None of the provisions of this Assignment may be waived,
changed or altered except in a signed writing by the party against whom
enforcement of the same is sought.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date and year first above written.

 

ASSIGNOR: RKI EXPLORATION & PRODUCTION, LLC By:  

 

Name:  

 

Title:  

 

ASSIGNEE: CRESTWOOD NIOBRARA LLC By:  

 

Name:  

 

Title:  

 

Signature Page – Company Interests Assignment Agreement



--------------------------------------------------------------------------------

SCHEDULES

TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Schedule 5.04(a)

MATERIAL CONTRACTS

 

1. Master Services Agreement between Access MLP Operating, LLC and an unnamed
contractor dated May 10, 2013, for services to be performed by Contractor for
Company. The work to be done and goods to be furnished are to be described in
subsequent purchase orders.

 

2. Access Midstream Purchase Order Terms and Conditions. Set of standard terms
and conditions incorporated by reference in various purchase orders between
Cheseapeake Midstream Operating, LLC (Buyer) and various vendors (Sellers).

 

3. (a) Compression Agreement between MidCon Compression, LLC and Chesapeake
Midstream Operating LLC dated September 1, 2012. Covers the states of Arkansas,
Colorado, Kansas, Louisiana, New Mexico, Oklahoma, Texas, and Wyoming; and
(b) Compression agreement between MidCon Compression, LLC and Chesapeake
Midstream Operating LLC, dated September 1, 2012, which covers all other areas
in the United States.

 

4. Gas Gathering and Processing Agreement between Chesapeake Energy Marketing
Inc., Chesapeake Operating, Inc., Chesapeake AEZ Exploration, LLC and Chesapeake
Exploration, LLC (Producers) and Jackalope Gas Gathering Services, LLC
(Gatherer) dated July 1, 2012.

 

5. Operating Agreement for Buffalo Creek Processing Plant, LLC, dated April 12,
2012, by Chesapeake Midstream Operating, LLC as the sole member of Buffalo Creek
Processing Plant, LLC.

 

6. Unit Assignment between Chesapeake Midstream Development, LLC (Assignor),
Access Midstream Partners, LP (Assignee) and Chesapeake Midstream Operating LLC
(the Company).

 

7. Third Amended and Restated Limited Liability Company Agreement of Chesapeake
Midstream Operating, LLC (the Company), dated December 2012. Agreed to by Access
Midstream Partners, LP, the Sole Member.

 

8. Joint Development Agreement by and between RKI Exploration & Production, LLC
and Khody Land & Minerals Company (collectively referred to as “RKI”), and
Chesapeake Exploration Limited Partnership, dated May 3, 2007, as amended
April 1, 2013. The amendment was agreed to by RKI Exploration & Production, LLC,
Khody Land & Minerals Company (collectively referred to as “RKI”), and
Chesapeake Exploration, L.L.C., as successor in interest to Chesapeake
Exploration Limited Partnership, and Chesapeake AEZ Exploration, L.L.C.

 

5.04(a)-1



--------------------------------------------------------------------------------

9. Contribution Agreement dated June 20, 2013 among RKI Exploration and
Production, LLC, Access MLP Operating, L.L.C. and Jackalope Gas Gathering
Services, LLC.

 

10. Gas Gathering and Processing Agreement dated June 20, 2013 between RKI
Exploration and Production, LLC (Producer) and Jackalope Gas Gathering Services,
LLC (Gatherer).

 

11. First Amended and Restated LLC Agreement of Jackalope Gas Gathering
Services, L.L.C dated June 20, 2013 between RKI Exploration and Production, LLC
and Access MLP Operating, L.L.C.

 

12. Letter Agreement dated June 20, 2013 between RKI Exploration and Production,
LLC and Jackalope Gas Gathering Services, LLC regarding farm-out of interests of
RKI Exploration and Production, LLC to Chesapeake Energy Marketing, Inc.

 

13. Letter Agreement dated June 20, 2013 among RKI Exploration and Production,
LLC, Jackalope Gas Gathering Services, LLC and Chesapeake Energy Marketing, Inc.
regarding responsibility for provision of information and other matters under
the Gas Gathering and Processing Agreements referred to at items 4 and 9 above.

 

14. Agency Agreement dated June 20, 2013 among RKI Exploration and Production,
LLC, Jackalope Gas Gathering Services, LLC and Chesapeake Energy Marketing, Inc.
pursuant to which Chesapeake agrees that the Gathering and Processing Agreement
at item 9 above shall apply to gas allocable to the interests of RKI Exploration
and Production, LLC.

 

15. Construction and Operating Agreement dated May June 20, 2013 between
Jackalope Gas Gathering Services, LLC and Access MLP Operating, L.L.C pursuant
to which Jackalope Gas Gathering Services, LLC delegates certain activities to
Access MLP Operating, L.L.C.

 

5.04(a)-2



--------------------------------------------------------------------------------

Schedule 5.05(d)

REAL PROPERTY OWNED

 

1. A parcel of land located in Section 23, Township 33 North, Range 72 West of
the 6th Principal Meridian, Converse County, Wyoming, more particularly
described in a warranty deed dated March 24, 2011 from White Land and Livestock,
LLC (Grantor) to Mid-America Midstream Gas Services, LLC, and later the subject
of a quit claim deed dated December 30, 2012 from Mid-America Midstream Gas
Services, L.L.C. to Jackalope Gas Gathering Services, L.L.C.

 

2. A tract of land situated in the Northwest quarter of Section 21, Township 33
North, Range 70 West of the 6th P.M., Converse County, Wyoming, more
particularly described in a warranty deed dated June 12, 2012 from Chamberlain
Brothers Ranch, Inc. to Mid-America Midstream gas Services, LLC, and later the
subject of a quit claim deed dated November 1, 2012 from Mid-America Midstream
Gas Services, L.L.C. to Jackalope Gas Gathering Services, L.L.C.

 

5.04(d)-1



--------------------------------------------------------------------------------

Schedule 5.05(e)

REAL PROPERTY LEASES

None

 

5.05(e)-1



--------------------------------------------------------------------------------

Schedule 5.05(f)

EASEMENTS

 

1. Surface Compressor Site Agreement between Walker Creek Ranch, LLC (Grantor)
and Jackalope Gas Gathering Services, L.L.C. (Grantee), dated April 16, 2013.
Grants a perpetual right of way for an area of land described in an exhibit to
the agreement.

 

2. Easement and Right-of-Way Agreement between Walker Creek Ranch LLC (Grantor)
and Jackalope Gas Gathering Services, L.L.C. (Grantee), dated April 16, 2013.
Grants an exclusive easement and pipeline right-of-way forty-five feet in width
through and across Grantor’s land, located in Converse County, Wyoming, as well
as a temporary construction easement fifteen feet in width.

 

3. Valve Site Agreement between Wayne A. Paris (Grantor) and Jackalope Gas
Gathering Services, L.L.C. (Grantee), dated March 23, 2013. Grants a permanent
and exclusive easement and right-of-way, one twenty by twenty and two sixty by
sixty feet in width and length, through and across Grantor’s land in Converse
County, Wyoming.

 

4. Easement and Right of Way Agreement between Jerry J. Dilts Living Trust
(Grantor) and Mid-America Midstream Gas Services, L.L.C. (Grantee), dated
July 8, 2011. Grants a permanent and exclusive easement and right-of-way
forty-five feet in width through and across Grantor’s land in Converse County,
Wyoming.

 

5. Easement and Right-of-Way Agreement between Georges Lebar as trustee for the
Lebar Trust Number 2, A/K/A the Q.T.I.P Marital Trust (Grantor), and Mid-America
Midstream Gas Services, L.L.C. (Grantee), dated June 7, 2012. Grants an
exclusive easement and pipeline right-of-way forty-five feet in width through
and across Grantor’s land, located in Converse County, Wyoming, as well as a
temporary construction easement fifteen feet in width.

 

6. Memorandum of Easement and Right-of-Way Agreement between Georges Lebar as
trustee for the Lebar Trust Number 2, A/K/A the Q.T.I.P Marital Trust (Grantor),
and Mid-America Midstream Gas Services, L.L.C. (Grantee), dated June 8, 2012.
Grants a forty-five foot easement described in an exhibit to the agreement.

 

7. The easements set forth in the attached table entitled “Document Schedule (No
Dupes) “1.23 and 1.27” – Rights-of-Way”.

 

5.05(f)-1



--------------------------------------------------------------------------------

Schedule 5.05(f) Part II

Provided Separately on June 21, 2013



--------------------------------------------------------------------------------

Schedule 5.07

PERMITS

 

1. Air Quality Permit MD-13581, dated November 13, 2012, issued to Jackalope Gas
Gathering Services by the Division of Air Quality of the Wyoming Department of
Environmental Quality (Gumbo Hill Compressor Station, Converse County, Wyoming).

 

2. Air Quality Permit MD-13386, dated September 4, 2012, issued to Mid-America
Midstream Gas Services, L.L.C. by the Division of Air Quality of the Wyoming
Department of Environmental Quality (Pronghorn Compressor Station, Converse
County, Wyoming).

 

3. Air Quality Permit CT-12382, dated March 26, 2012, issued to Mid-America
Midstream Gas Services, L.L.C. by the Division of Air Quality of the Wyoming
Department of Environmental Quality (Antelope Compressor Station, Converse
County, Wyoming). Application to change ownership from Mid-America to Jackalope
Gas Gathering Services, LLC was approved by the Department of Environmental
Quality on December 28, 2012.

 

4. Air Quality Permit CT-12715, dated March 26, 2012, issued to Mid-America
Midstream Gas Services, L.L.C. by the Division of Air Quality of the Wyoming
Department of Environmental Quality, (No Name Compressor Station, Converse
County, Wyoming). Jackalope Gas Gathering Services, L.L.C. submitted an
application for modification to this permit in January 2013, and again on
April 29, 2013. Application to change ownership from Mid-America to Jackalope
Gas Gathering Services, LLC was approved by the Department of Environmental
Quality on December 28, 2012.

 

5. Air Quality Permit CT-12232, dated January 9, 2012, issued to Mid-America
Midstream Gas Services, L.L.C by the Division of Air Quality of the Wyoming
Department of Environmental Quality (Gumbo Hill Compressor Station, Converse
County, Wyoming). Application to change ownership from Mid-America to Jackalope
Gas Gathering Services, LLC was approved by the Department of Environmental
Quality on December 28, 2012.

 

6. Air Quality Permit CT-11244, dated June 15, 2011, issued to Mid-America
Midstream Gas Services, L.L.C. by the Air Quality Division of the Wyoming
Department of Environmental Quality (Pronghorn Compressor Station, Converse
County, Wyoming). Application to change ownership from Mid-America to Jackalope
Gas Gathering Services, LLC was approved by the Department of Environmental
Quality on December 28, 2012.

 

5.07-1



--------------------------------------------------------------------------------

7. Air Quality Permit MD-11975, dated November 18, 2011, issued to Mid-America
Midstream Gas Services, L.L.C. by the Air Quality Division of the Wyoming
Department of Environmental Quality (Sheep Ranch Compressor Station, Converse
County, Wyoming). Application to change ownership from Mid-America to Jackalope
Gas Gathering Services, LLC was approved by the Department of Environmental
Quality on December 28, 2012.

 

8. Air Quality Permit MD-10631, dated November 8, 2010, issued to Mid-America
Midstream Gas Services, L.L.C. by the Air Quality Division of the Wyoming
Department of Environmental Quality (Sheep Ranch Compressor Station, Converse
County, Wyoming).

 

9. Air Quality Permit Application, not dated, (Pale Horse Compressor Station,
Converse County, Wyoming)

 

5.07-2



--------------------------------------------------------------------------------

Schedule 5.14

FINANCIAL STATEMENTS

Provided separately on June 21, 2013

 

5.04-1



--------------------------------------------------------------------------------

Schedule 5.15

ABSENCE OF UNDISCLOSED LIABILITIES

None

 

5.15-1



--------------------------------------------------------------------------------

Schedule 5.17

INSURANCE

Provided separately on June 21, 2013

 

5.17-1



--------------------------------------------------------------------------------

Schedule 8.01(e)

REQUIRED CONSENTS

 

1. Waiver by Chesapeake Exploration, L.L.C., as successor in interest to
Chesapeake Exploration Limited Partnership, as to its right of first refusal
pursuant to Section 15.2 of the Joint Development Agreement dated May 3, 2007.

 

2. Consent granted by Chesapeake Energy Marketing, Inc., Chesapeake Operating,
Inc., Chesapeake AEZ Exploration, L.L.C. and Chesapeake Exploration, L.L.C.
(collectively, “Chesapeake”) pursuant to Section 10.5(b) of Exhibit A-2 to the
Gas Gathering and Processing Contract among Chesapeake and Seller dated July 1,
2012.

 

8.01(e)-1